             Case 3:20-cv-05671-JD Document 156-1 Filed 07/21/21 Page 1 of 90



 1   Paul J. Riehle (SBN 115199)
     paul.riehle@faegredrinker.com
 2   FAEGRE DRINKER BIDDLE & REATH LLP
     Four Embarcadero Center
 3   San Francisco, California 94111
     Telephone: (415) 591-7500
 4   Facsimile: (415) 591-7510
 5   Christine A. Varney (pro hac vice pending)
     cvarney@cravath.com
 6   Katherine B. Forrest (pro hac vice pending)
     kforrest@cravath.com
 7   Gary A. Bornstein (pro hac vice pending)
     gbornstein@cravath.com
 8   Timothy G. Cameron (pro hac vice)
     tcameron@cravath.com
 9   Yonatan Even (pro hac vice pending)
     yeven@cravath.com
10   Lauren A. Moskowitz (pro hac vice)
     lmoskowitz@cravath.com
11   Justin C. Clarke (pro hac vice)
     jcclarke@cravath.com
12   M. Brent Byars (pro hac vice pending)
     mbyars@cravath.com
13   CRAVATH, SWAINE & MOORE LLP
     825 Eighth Avenue
14   New York, New York 10019
     Telephone: (212) 474-1000
15   Facsimile: (212) 474-3700
16   Attorneys for Plaintiff Epic Games, Inc.
                             UNITED STATES DISTRICT COURT
17
                        NORTHERN DISTRICT OF CALIFORNIA
18
19
20   EPIC GAMES, INC., a Maryland
     Corporation,
21
22                                 Plaintiff,   Case No.
                                                ___________________3:20-CV-056
23                     v.                       71-JD
24   GOOGLE LLC; GOOGLE IRELAND
25   LIMITED; GOOGLE COMMERCE
     LIMITED; GOOGLE ASIA PACIFIC               FIRST AMENDED COMPLAINT
26   PTE. LIMITED; and GOOGLE                   FOR INJUNCTIVE RELIEF
27   PAYMENT CORP.,
28                              Defendants.
           Case 3:20-cv-05671-JD Document 156-1 Filed 07/21/21 Page 2 of 90



 1
                                             TABLE OF CONTENTS
 2
     PRELIMINARY STATEMENT                                                                                                                                                                                                                                         1
 3
     PARTIES                                                                                                                                                                                                                                         1013
 4
 5   JURISDICTION AND VENUE                                                                                                                                                                                                                          1115

 6   INTRADISTRICT ASSIGNMENT                                                                                                                                                                                                                        1317

 7   RELEVANT FACTS                                                                                                                                                                                                                                  1317

 8   I.    Google Dominates the Merchant Market for Mobile Operating Systems.

 9         1317

10         A.     The Merchant Market for Mobile Operating Systems                                                                                                                                                                                   1417
11                i.     Product Market Definition                                                                                                                                                                                                   1417
12                ii.    Geographic Market Definition                                                                                                                                                                                                1619
13         B.     Google’s Monopoly Power in the Merchant Market for Mobile OSs
14                1620
15   II.   Google Unlawfully Maintains a Monopoly in the Android Mobile App
16         Distribution Market.                                                                                                                                                                                                                      1923
17         A.     The Android App Distribution Market                                                                                                                                                                                                2025
18                i.     Product Market Definition                                                                                                                                                                                                   2025
19                ii.    Geographic Market Definition                                                                                                                                                                                                2226
20         B.     Google’s Monopoly Power in the Android App Distribution Market
21                2227
22         C.     Google’s Anti-Competitive Conduct Concerning the Android App
23                Distribution Market                                                                                                                                                                                                                2633
24                i.     Google’s Conduct Toward OEMs 26 and Mobile Network
25                       Operators                                                                                                                                                                                                                             33
                         - - - - - - - ---   - -- -- - - -- -- - - -- -- - - -- -- - - -- -- - - -- -- - - -- -- - - -- -- - - -- -- - - -- -- - - -- -- - - -- -- - - -- -- - - -- -- - - -- -- - - -- -- - - -- -- - - -- -- - - -- -- - - -- -- - - -- -- - -




26                ii.    Google’s Conduct Toward App Distributors and Developers
27                       2847
28                iii.   Google’s Conduct Toward Consumers                                                                                                                                                                                           3050
                Case 3:20-cv-05671-JD Document 156-1 Filed 07/21/21 Page 3 of 90



 1          D.       Anti-Competitive Effects in the Android App Distribution Market
 2                   3555
 3   III.   Google Unlawfully Acquired and Maintains a Monopoly in the Android
 4          In-App Payment Processing Market.                                                                                                                                       3657
 5          A.       The Android In-App Payment Processing Market                                                                                                                   3757
 6                   i.     Product Market Definition                                                                                                                               3757
 7                   ii.    Geographic Market Definition                                                                                                                            3959
 8          B.       Google’s Monopoly Power in the Android In-App Payment
 9                   Processing Market                                                                                                                                              -3959
                                                          -----------------------------------------------------------------------------------------------------------------------




10          C.       Google’s Anti-Competitive Conduct Concerning the Android
11                   In-App Payment Processing Market                                                                                                                               4060
12          D.       Anti-Competitive Effects in the Android In-App Payment
13                   Processing Market                                                                                                                                              4162
14   COUNT 1: Sherman Act § 2 (Unlawful Monopoly Maintenance in the Android
15          App Distribution Market)                                                                                                                                                4363
16
     COUNT 2: Sherman Act § 1 (Unreasonable restraints of trade concerning
17
            Android App Distribution Market: OEMs)                                                  -----------------------------------------------------------------------------
                                                                                                                                                                                    -4464
18
     COUNT 3: Sherman Act § 1 (Unreasonable restraints of trade concerning
19
            Android App Distribution Market: DDADeveloper Distribution
20
            Agreement)
            -               -----------------------------------------------------------------------------------------------------------------------------------------------------
                                                                                                                                                                                    -4566
21
     COUNT 4: Sherman Act § 2 (Unlawful Monopolization and Monopoly
22
            Maintenance in the Android In-App Payment Processing Market)                                                                                                            4667
23
     COUNT 5: Sherman Act § 1 (Unreasonable restraints of trade concerning
24
            Android In-App Payment Processing Market: Developer Distribution
25
            Agreement)                                                                                                                                                              4768
26
     COUNT 6: Sherman Act § 1 (Tying Google Play Store to Google Play Billing)
27
            4970
28
           Case 3:20-cv-05671-JD Document 156-1 Filed 07/21/21 Page 4 of 90



 1   COUNT 7: California Cartwright Act (Unreasonable restraints of trade in
 2         Android App Distribution Market: OEMs)                                  5071
 3   COUNT 8: California Cartwright Act (Unreasonable restraints of trade in
 4         Android App Distribution Market: Developer Distribution Agreement)
 5         5173
 6   COUNT 9: California Cartwright Act (Unreasonable restraints of trade in
 7         Android In-App Payment Processing Market: Developer Distribution
 8         Agreement)                                                              5375
 9   COUNT 10: California Cartwright Act (Tying Google Play Store to Google Play
10         Billing)                                                                5577
11   COUNT 11: California Unfair Competition Law                                   5879
12   PRAYER FOR RELIEF                                                             5980
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
            Case 3:20-cv-05671-JD Document 156-1 Filed 07/21/21 Page 5 of 90



 1                 On the basis of documents produced to date by Defendants Google
 2   LLC, Google Ireland Limited, Google Commerce Limited, Google Asia Pacific Pte.
 3   Limited, and Google Payment Corp. (collectively, “Google”), it is clear that very
 4   carefully phrased arguments in Google’s pending motion to dismiss give a
 5   misleading picture of the full scope of Google’s anticompetitive conduct.
 6   Accordingly, although Plaintiff Epic Games, Inc. (“Epic”) believes its initial
 7   Complaint was more than sufficient, it hereby alleges, by its undersigned counsel,
 8   allegesas a First Amended Complaint, with knowledge with respect to its own acts
 9   and on information and belief as to other matters, as follows:
10                                PRELIMINARY STATEMENT
11                 1.     In 1998, Google was founded as an exciting young company with a
12   unique motto: “Don’t Be Evil”. Google’s Code of Conduct explained that this
13   admonishment was about “how we serve our users” and “much more than that . . . it’s
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     First Amended Complaint for Injunctive Relief   1
             Case 3:20-cv-05671-JD Document 156-1 Filed 07/21/21 Page 6 of 90



 1   also about doing the right thing more generally”.1 Twenty-two years later, Google has
 2   relegated its motto to nearly an afterthought, and is using its size to do evil upon
 3   competitors, innovators, customers, and users in a slew of markets it has grown to
 4   monopolize. This case is about doing the right thing in one important area, the Android
 5   mobile ecosystem, where Google unlawfully maintains monopolies in multiple related
 6   markets and engages in unlawful restraints of trade, denying consumers the freedom
 7   to enjoy their mobile devices—freedom that Google always promised Android users
 8   would have.
 9                  2.     Google acquired the Android mobile operating system more than a
10   decade ago, promising repeatedly over time that Android would be the basis for an
11   “open” ecosystem in which industry participants could freely innovate and compete
12   without unnecessary restrictions.2 Google’s CEO, Sundar Pichai, represented in 2014
13   that Android “is one of the most open systems that I’ve ever seen”.3 And Andy Rubin,
14   an Android founder who is described by some as the “Father of Android”, said when he
15   departed Google in 2013 that “at its core, Android has always been about openness”.4
16   Since then, Google has changed its course of conduct, deliberately and systematically
17
     1
       Kate Conger, Google Removes ‘Don’t Be Evil’ Clause from Its Code of Conduct, Gizmodo (May 18,
18     2018), https://gizmodo.com/google-removes-nearly-all-mentions-of-dont-be-evil-from-1826153393.
     2
19     See, e.g., Google Blog, News and notes from Android team, The Benefits & Importance of
       Compatibility, (Sept. 14, 2012),
20     https://android.googleblog.com/2012/09/the-benefits-importance-of-compatibility.html (“We built
       Android to be an open source mobile platform freely available to anyone wishing to use it . . . . This
21     openness allows device manufacturers to customize Android and enable new user experiences,
       driving innovation and consumer choice.”); Stuart Dredge, Google’s Sundar Pichai on wearable
22     tech: ‘We’re just scratching the surface’, The Guardian (Mar. 9, 2014),
23     https://www.theguardian.com/technology/2014/mar/09/google-sundar-pichai-android-chrome-sxsw
       (“Android is one of the most open systems that I’ve ever seen”); Andy Rubin, Andy Rubin’s Email to
24     Android Partners, The Wall Street Journal (Mar. 13, 2013), available at
       https://blogs.wsj.com/digits/2013/03/13/andy-rubins-email-to-android-partners/?mod=WSJBlog (“At
25     its core, Android has always been about openness”).
     3
26     Stuart Dredge, Google’s Sundar Pichai on wearable tech: ‘We’re just scratching the surface’, The
       Guardian (Mar. 9, 2014),
27     https://www.theguardian.com/technology/2014/mar/09/google-sundar-pichai-android-chrome-sxsw.
     4
       Andy Rubin, Andy Rubin’s Email to Android Partners, The Wall Street Journal (Mar. 13, 2013),
28     available at
       https://blogs.wsj.com/digits/2013/03/13/andy-rubins-email-to-android-partners/?mod=WSJBlog.

     First Amended Complaint for Injunctive Relief        2
             Case 3:20-cv-05671-JD Document 156-1 Filed 07/21/21 Page 7 of 90



 1   closedclosing the Android ecosystem to competition, breaking the promises it made.
 2   Google’s anti-competitive conduct has now been condemned by regulators the world
 3   over.
 4                 3.     Epic brings claims under Sections 1 and 2 of the Sherman Act and
 5   under California law to end Google’s unlawful monopolization and anti-competitive
 6   restraints in two separate markets: (1) the market for the distribution of mobile apps to
 7   Android users and (2) the market for payment processing paymentssolutions for digital
 8   content within Android mobile apps. Epic seeks to end Google’s unfair, monopolistic
 9   and anti-competitive actions in each of these markets, which harm device makers, app
10   developers, app distributors, payment processors, and consumers.
11                 4.     Epic does not seek monetary compensation from this Court for
12   the injuries it has suffered. Epic likewise does not seek a side deal or favorable
13   treatment from Google for itself. Instead, Epic seeks injunctive relief that would
14   delivermake good on Google’s broken promise: an open, competitive Android
15   ecosystem for all users and industry participants. Such injunctive relief is sorely
16   needed.
17                 5.     Google has eliminated competition in the distribution of Android
18   apps using myriad contractual and technical barriers. Google’s actions force app
19   developers and consumers into Google’s own monopolized “app store”—the Google
20   Play Store. Google has thus installed itself as an unavoidable middleman for app
21   developers who wish to reach Android users and vice versa. Google uses this
22   monopoly power to impose a tax that siphons monopoly profits for itself every time an
23   app developer transacts with a consumer for the sale of an app or in-app digital content.
24   And Google further siphons off all user data exchanged in such transactions, to benefit
25   its own app designs and advertising business.
26                 6.     The conduct described below shows that Google’s persistent
27   monopoly is the result of deliberate efforts by Google to achieve and maintain it.
28   Not content with the contractual and technical barriers it has carefully


     First Amended Complaint for Injunctive Relief   3
            Case 3:20-cv-05671-JD Document 156-1 Filed 07/21/21 Page 8 of 90



 1   constructed to eliminate competition, Google uses its size, influence, power, and
 2   money to induce third parties into anticompetitive agreements that further
 3   entrench its monopolies. For example,
 4
 5
 6
 7
 8
 9                  7.    6. If not for Google’s anti-competitive behavior, the Android
10   ecosystem could live up to Google’s promise of open competition, providing Android
11   users and developers with competing app stores that offer more innovation,
12   significantly lower prices, and a choice of payment processors. Such an open system is
13   not hard to imagine. Two decades ago, through the actions of courts and regulators,
14   Microsoft was forced to open up the Windows for PC ecosystem. As a result, PC users
15   have multiple options for downloading software untoonto their computers, either
16   directly from developers’ websites or from several competing stores. No single entity
17   controls thethat ecosystem or imposes a tax on all transactions. And Google, as the
18   developer of software such as the Chrome browser, is a direct beneficiary of this
19   competitive landscape. Android users and developers likewise deserve free and fair
20   competition.
21                                          *      *      *
                    8.    7. In today’s world, virtually all consumers and businesses stay
22
     connected, informed, and entertained through smart mobile computing devices such as
23
     smartphones and tablets. Mobile applications (“apps”) are innovative software
24
     products that greatly contribute to those devices’ value. Consumers the world over use
25
     smart mobile devices and mobile apps to video chat with friends, pay bills, stay current
26
     with the news, listen to music, watch videos, play games, and more.
27
                    9.    8. Epic develops and distributes entertainment apps, social
28
     networking and utility applications for personal computers, gaming consoles, and

     First Amended Complaint for Injunctive Relief   4
            Case 3:20-cv-05671-JD Document 156-1 Filed 07/21/21 Page 9 of 90



 1   smart mobile devices. The most popular game Epic currently makes is Fortnite, which
 2   has connectedoperates a store for the distribution of personal computer apps,
 3   which it would have expanded to distribute Android apps but for Google’s
 4   conduct. Epic also develops and licenses Unreal Engine, a powerful software suite
 5   available to third-party developers that allows them to create and distribute
 6   three-dimensional and immersive digital content and apps, including Android
 7   apps, movies, and other three-dimensional environments. Google’s practices have
 8   impacted each of Epic’s lines of business.
 9                 10.    App Development: Epic develops multiple applications,
10   including Fortnite, Fall Guys and Rocket League, the social networking app
11   Houseparty, and apps that support Epic’s Unreal Engine, such as Live Link Face,
12   which enables users to capture facial animation with their mobile phones.
13                 11.    Fortnite is a massive virtual world where hundreds of millions of
14   people in a colorful virtual world where theyconnect, meet, play, talk, compete, dance,
15   or attend concerts and evencultural events. Fortnite Battle Royale offers users
16   competitive gameplay as well as the opportunity to mingle, watch movies, attend
17   concerts and otheror participate in cultural events with friends and other users.
18   Fortnite Creative Mode allows users to design and build their own experiences
19   within the Fortnite universe.
20
21
22
23
24
25
26
27
28


     First Amended Complaint for Injunctive Relief   5
           Case 3:20-cv-05671-JD Document 156-1 Filed 07/21/21 Page 10 of 90



 1
 2
 3
 4

 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
                  a..    ~ F ortnite is free for everyone to download and ~    xperience,
18
     including by playing games, attending events, socializing with friends or creating
19
     new content. To generate revenue, Epic offers users various in-app purchases of
20
     content for use within the app, such as digital avatars, costumes, dances, concert or
21
     movie-themed items, or other cosmetic enhancements.
22
23
24
25
26
27
28


     First Amended Complaint for Injunctive Relief   6
           Case 3:20-cv-05671-JD Document 156-1 Filed 07/21/21 Page 11 of 90



 1
 2
 3
 4

 5
 6
 7
 8
 9
10
11
                          -14--In the first year after F ortnite was released in 2017, th@ gam@it
12
     attracted over 125 million play@rsusers; in the years since, Fortnite has topped ~       400
13
     million play@rsusers and has become a global cultural phenomenon.
14
                  12...   App Distribution: Epic operates an online app store, the Epic
15
     Games Store, which it launched in 2018. Titles available on the Epic Games Store
16
     include popular gaming apps (e.g., the Grand Theft Auto franchise) and
17
     non-gaming apps (e.g., Spotify, iHeartRadio). The Epic Games Store also
18
     distributes at least one third-party app store, itch.io. It offers developers an 88/12
19
     revenue share arrangement for all revenues from the sale of a developer's games
20
     through the Epic Games Store. For in-app purchases, the Epic Games Store
21
     provides developers the choice of using the developer's own payment processor (at
22
     no fee) or Epic's own payment solution, Epic Direct Payment (for a fee equal to a
23
     12% share of sales revenue).
24
                  ll...   Unreal Engine: First launched in 1998, Epic's Unreal Engine is a
25
     powerful, three dimensional environment graphics engine used to build digital
26
     three-dimensional environments for multiple uses including architecture projects,
27
     film & television production, medical training, and more. Unreal Engine is used to
28


     First Amended Complaint for Injunctive Relief   7
              Case 3:20-cv-05671-JD Document 156-1 Filed 07/21/21 Page 12 of 90



 1   create software applications on all major platforms (PC, Mac, Android, iOS,
 2   major gaming consoles and more) and for use in films, television and other fields.
 3                 a.     The Unreal Engine’s source code is free to use. For developers
 4   who use Unreal Engine to develop and sell their games or other projects
 5   commercially, Epic typically collects a 5% royalty after the developer reaches $1
 6   million in gross sales. Alternatively, developers can negotiate custom or
 7   royalty-free licenses with Epic.
 8                 b.     Unreal Engine powers some of the world’s most popular digital
 9   games, including (in addition to Fortnite) PlayerUnknown’s Battlegrounds (known
10   as “PUBG”), ARK, Gears of War, Borderlands, and Batman: Arkham City.
11                 c.     The Unreal Engine is also used far beyond the realm of video
12   games. Unreal Engine received its first Emmy in 2018 for its contribution to
13   televised broadcasts such as the 2018 Winter Olympics, Super Bowl LII, and
14   numerous e-sports tournaments. Since 2016, Unreal Engine has been used in more
15   than 100 film and television productions. For example, The
16   Mandalorian—Disney’s television series in the Star Wars franchise—was filmed on
17   a stage set within a huge oval LED display. The exteriors and interiors—virtually
18   every background and set—were created in Unreal Engine and displayed in real
19   time behind the actors. Similarly, the popular HBO series Westworld turned to
20   Unreal Engine to develop many of its visual effects. Car makers, including Audi
21   and Ford, have used Unreal Engine for a variety of uses including automotive
22   design and engineering, as well as developing digital showrooms in which
23   customers can configure their vehicles with high-fidelity visuals. In aviation,
24   Gulfstream visualizes its jets for its employees and clients. Unreal Engine has even
25   helped brain surgeons train for and perform some of the most intricate and
26   challenging aspects of brain surgeries by allowing for detailed real-time digital
27   anatomy simulations. In total, Unreal Engine boasts a community of 11 million
28   users.


     First Amended Complaint for Injunctive Relief   8
            Case 3:20-cv-05671-JD Document 156-1 Filed 07/21/21 Page 13 of 90



 1                 d.     As noted above, utility apps designed for use with Unreal Engine
 2   are available in the Google Play Store, including, Unreal Match 3 and Action RPG
 3   Game Sample, both of which help developers learn how to use Unreal Engine to
 4   develop their own mobile games.
 5                 14.    11. Similar to a PC or a Mac personal computer, smart mobile
 6   devices use an “operating system” or “OS” to provide core device functionality and to
 7   enable the operation of compatible programs. As with PCs, the commercial viability of
 8   an OS for mobile devices (a “mobile OS”) depends on the availability of a large number
 9   of compatible apps that cater to the preferences and needs of users.
10                 15.    12. Google controls the most ubiquitous OS used in mobile devices,
11   the Android OS. Android OS is used by billions of users the world over, and boasts
12   nearly 3 million compatible apps.
13                 16.    13. Android is the only commercially viable OS that is widely
14   available to license by companies that design and sell smart mobile devices, known as
15   original equipment manufacturers (“OEMs”). Accordingly, when OEMs select a
16   mobile OS to install on their devices, they have only one option: Google’s Android
17   OS. Google therefore has monopoly power in the market for mobile operating systems
18   that are available for licenselicensing by OEMs (the Merchant Market for Mobile
19   Operating Systems (infra Part I)).
20                 17.    14. Google has not been satisfied with its control of the Android OS.
21   Notwithstanding its promises to make Android devices open to competition, Google
22   has erecteddeliberately changed its course of conduct, erecting contractual and
23   technological barriers that foreclose competing ways of distributing apps to Android
24   users, ensuring that the Google Play Store accounts for nearly all the downloads of apps
25   from app stores on Android devices. Google thus maintains a monopoly over the
26   market for distributing mobile apps to Android users, referred to herein as the “Android
27   App Distribution Market” (infra Part II).
28


     First Amended Complaint for Injunctive Relief   9
            Case 3:20-cv-05671-JD Document 156-1 Filed 07/21/21 Page 14 of 90



 1                 18.    15. For example, through a series of revenue-sharing and
 2   licensing agreements with OEMs, Google bundles the Google Play Store with a set of
 3   other Google services that Android OEMs must have on their devices (such as Gmail,
 4   Google Search, Google Maps, and YouTube) and conditions the licensing of those
 5   services on an OEM’s agreement to pre-install the Google Play Store and to
 6   prominently display it. Google then interferes with OEMs’ ability to make third-party
 7   app stores or apps available on the devices they make, including through its so-called
 8   “Anti-Fragmentation Agreements” (“AFAs”) that foreclose OEMs from modifying
 9   Android to offer fast and simple (or “frictionless”) downloading of apps in the
10   same way they are offered through Google Play. These restrictions effectively
11   foreclose competing app stores—and even single apps—from what could be a primary
12   distribution channel. Google’s documents show that it
13
14
15                                                                                Google’s
16   documents further show that Google has
17
18
19
20
21                 19.    16. Epic’s experience with one OEM, OnePlus, is illustrative. Epic
22   struck a deal with OnePlus to make Epic games available on its phones through an Epic
23   Games app. The Epic Games app would have allowed users to seamlessly install and
24   update Epic games, including Fortnite, without obstacles imposed by Google’s Android
25   OS. But Google forced OnePlus to renege on the deal, citing Google’s “particular[]
26   concern” about Epic having the ability to install and update mobile games while
27   “bypassing the Google Play Store”.
28


     First Amended Complaint for Injunctive Relief   10
            Case 3:20-cv-05671-JD Document 156-1 Filed 07/21/21 Page 15 of 90



 1                  20.   17. Another OEM, LG, told Epic that its contract with Google did
 2   not allow it to enable the direct distribution of apps, and that the OEM could not offer
 3   any functionality that would install and update Epic gamesapps except through the
 4   Google Play Store.
 5                  21.   18. Google also enforces anti-competitive restrictions against app
 6   developers and distributors. Specifically, Google contractually prohibits app
 7   developers and would-be distributors from offering on the Google Play Store any app
 8   that could be used to download other apps, i.e., any app that could compete with the
 9   Google Play Store in app distribution. And Google further requires app developers to
10   distribute their apps through the Google Play Store if they wish to advertise theirthose
11   apps through valuable advertising channels controlled by Google, such as ad
12   placements on Google Search or on YouTube that are specially optimized to advertise
13   mobile apps.
14                  22.   19. Finally, Google stifles or blocks consumers’ ability to download
15   app stores and apps directly from developers’ websites. As anyone who has tried to
16   download directly on an Android device knows, it is significantly different than the
17   simple process available on a personal computer: directly downloading Fortnite on an
18   Android device can involve a dozen steps, requiring the user to change default settings
19   and bravely click through multiple dire warnings.
20
21
22                                                              And even if a persistent user
23   manages to install a competing app store, Google preventshas prevented such stores
24   from competing on equal footing with the Google Play Store by blockingrestricting
25   them from offering basic functions, such as automatic updating of apps in the
26   background, which is available for apps downloaded from the Google Play Store.
27                  23.   20. Google engages in these anticompetitive acts to eliminate
28   consumer choice and competition in mobile app distribution. Google has no legitimate


     First Amended Complaint for Injunctive Relief   11
            Case 3:20-cv-05671-JD Document 156-1 Filed 07/21/21 Page 16 of 90



 1   justification for these restrictions. Google therefore has brokenchanged its
 2   promisescourse of conduct, breaking its promise that Android would be an “open”
 3   ecosystem in which other participants could participate fairly.
 4                 24.    21. But Google does not stop at app distribution. Google also
 5   imposes anti-competitive restrictions in the separate Market for Android In-appApp
 6   Payment Processing (infra Part III).
 7                 25.    22. App developers who sell digital content for consumption within
 8   the app itselfapps require seamless payment processing toolssolutions to execute
 9   purchases. App developers, including Epic, may develop suchhave developed payment
10   processing toolssolutions internally or. Others may use a host of payment processing
11   toolssolutions offered by multiple competing third parties.
12                 26.    23. Google, however, ties distribution through its Google Play Store
13   with developers’ exclusive use of Google’s own payment processing toolsolution,
14   called Google Play Billing, to process in-app purchases of digital content. Indeed, app
15   developers that distribute through the Google Play Store are even prohibited from
16   offering Android users the choice of additional payment processing options alongside
17   Google’s for digital content. And because Google has a monopoly in the Android App
18   Distribution Market, app developers cannot practically avoid this anti-competitive tie
19   by electing app distribution through an alternative channel.
20                 27.    24. The result is that in every in-app transaction for digital content,
21   it is Google, not the app developer, that collects the payment in the first instance.
22   Google then taxes the transaction at up to an exorbitant 30% rate, remitting the
23   remaining 70% to the developer who actually made the sale. This 30% commission is
24   often ten times higher than the price typically paid for the use of other electronic
25   payment solutions.
26                 28.    25. Moreover, through this tie, Google inserts itself as an
27   intermediary between each seller and each buyer for every purchase of digital content
28   within the Android ecosystem, collecting for itself the personal information of users,


     First Amended Complaint for Injunctive Relief   12
           Case 3:20-cv-05671-JD Document 156-1 Filed 07/21/21 Page 17 of 90



 1   which Google then uses to give an anti-competitive edge to its own advertising services
 2   and mobile app development business.
 3                22...   26. "But for Google's monopolisticanticompetitive conduct; has
 4   substantially foreclosed competing stores could off@rfrom offering consumers and
 5   developers choice in distribution and payment processing. Indeed, Epic, which
 6   distributes gaming apps through its own store to users of personal computers, would
 7   open a store to compete with Google's and offer developers more innovation, better
 8   security, and more choice, including for in=mw payment processing. App developers
 9   would not have to pay Google's supra-competitive tax of 30%, as the price of
10   distribution and payment processing alike would be set by market forces rather than -ey-
11   Google's fiat. Developers could address any payment-related issues (such as refunds)
12   directly with their own customers,. rather than through Google. And users and
13   developers, jointly, would get to decide whether users' data should be utilized for other
14   purposes.
15                3ft..   ~   Google's anti-competitive conduct has injured Epic, both as an
16   app developer and as a potential competitor in app distribution and payment processing.
17   Epic-ha-& repeatedly approached Google and asked to negotiate relief that would stop
18   Google's unlawful and anti-competitive restrictions on app developers and consumers.
19   But Google would not budge.
20                3L      ~   Because of Google's refusal to stop its ongoing anti-competitive
21   and unlawful conduct, on August 13, 2020, Epic began providing Fortnite playersusers
22   the choice of using Epic's own direct payment tool as an alternative to Google's
23
24
25
26
                                How do vou want to paf?
27
28
                                Q   Epic direct payment

                                Q   Google Play Store
           Case 3:20-cv-05671-JD Document 156-1 Filed 07/21/21 Page 18 of 90



 1   overpriced BilhBgbilling tool, sharing with playersusers who chose to use Epic's
 2   payment tool the resulting savings.
 3
 4

 5
                                 Now do vou want to pay?
 6
                                 Q   Epic direct payment
 7                               Q   Google Play Store
 8
 9
10
11
12
13
14                32...   ~   In retribution, Google removed Fortnite from Google Play Store
15   listings, preventing new playersusers from obtaining the game. Google also prevented
16   Android users who acquired Fortnite from the Google Play Store from obtaining app
17   updates they will eeedneeded to continue playing with their friends and family.
18                11..    ~   Epic has publicly advocated for years that Google cease the
19   anti-competitive conduct addressed in this First Amended Complaint. Google refused
20   to change its industry-impacting conduct. Instead, Google offered to placate Epic by
21   offering it preferential terms on side deals, such as Y ouTube sponsorships and cloud
22   services, if Epic agreed to distribute Fortnite in the Google Play Store and acceded to
23   Google's 30% tax. Google has reached at least oee preferential dealdeals with
24   aeothermajor mobile game de:veloper,app developers, such as Activision Blizzard,
25
26
27                These deals vlith other compaeies to allow Google to keep its monopolistic
28   behavior publicly unchallenged. But Epic is not interested in any side deals that might


     First Amended Complaint for Injunctive Relief       14
              Case 3:20-cv-05671-JD Document 156-1 Filed 07/21/21 Page 19 of 90



 1   benefit Epic alone while leaving Google’s anti-competitive restraints intact; instead,
 2   Epic is focused on opening up the Android ecosystem for the benefit of all developers
 3   and consumers.
 4                 34.    31. Accordingly, Epic seeks injunctive relief in court. Google’s
 5   conduct has caused and continues to cause Epic financial harm, but Epic is not bringing
 6   this case to recover these damages; Epic is not seeking any monetary relief, but rather
 7   only an order enjoining Google from continuing to impose its anti-competitive conduct
 8   on the Android ecosystem.
 9                                             PARTIES
10                 35.    32. Plaintiff Epic Games, Inc. is a Maryland corporation with its
11   principal place of business in Cary, North Carolina. Epic’s mission is “to create fun
12   games we want to play and to build the art and tools needed to bring those games to
13   life”. Epic was founded in 1991 by a college student named Tim Sweeney. Mr.
14   Sweeney ran Epic out of his parents’ basement and distributed, by mail, Epic’s first
15   commercial personal computer software, a game named ZZT. Since then, Epic has
16   developed several popular entertainment software products that can be playedused on
17   an array of platforms—such as personal computers, gaming consoles, and smart mobile
18   devices. Epic also creates and distributes the Unreal Engine, a powerful software suite
19   that allows competing game developers and others to create realistic three-dimensional
20   content, including video games, architectural recreations, television shows, and movies.
21   An Epic subsidiary also develops and distributes the popular Houseparty app, which
22   enables video chatting and social gaming on smart mobile devices and personal
23   computers. Worldwide, approximately 400 million users have signed up to playuse
24   Epic games’s apps and services, and each day 30 to 40 million individuals log into an
25   Epic gameapp, such as Fortnite, Rocket League, Houseparty, or the Epic Games
26   Store.
27                 36.    33. Defendant Google LLC is a Delaware limited liability company
28   with its principal place of business in Mountain View, California. Google LLC is the


     First Amended Complaint for Injunctive Relief   15
            Case 3:20-cv-05671-JD Document 156-1 Filed 07/21/21 Page 20 of 90



 1   primary operating subsidiary of the publicly traded holding company Alphabet Inc.
 2   The sole member of Google LLC is XXVI Holdings, Inc., a Delaware corporation with
 3   its principal place of business in Mountain View, California. Google LLC contracts
 4   with all app developers that distribute their apps through the Google Play Store and is
 5   therefore a party to the anti-competitive contractual restrictions at issue in this
 6   Complaint.
 7                 37.    34. Defendant Google Ireland Limited (“Google Ireland”) is a
 8   limited company organized under the laws of Ireland with its principal place of
 9   business in Dublin, Ireland, and a subsidiary of Google LLC. Google Ireland contracts
10   with all app developers that distribute their apps through the Google Play Store and is
11   therefore a party to the anti-competitive contractual restrictions at issue in this
12   Complaint.
13                 38.    35. Defendant Google Commerce Limited (“Google Commerce”) is
14   a limited company organized under the laws of Ireland with its principal place of
15   business in Dublin, Ireland, and a subsidiary of Google LLC. Google Commerce
16   contracts with all app developers that distribute their apps through the Google Play
17   Store and is therefore a party to the anti-competitive contractual restrictions at issue in
18   this Complaint.
19                 39.    36. Defendant Google Asia Pacific Pte. Limited (“Google Asia
20   Pacific”) is a private limited company organized under the laws of Singapore with its
21   principal place of business in Mapletree Business City, Singapore, and a subsidiary of
22   Google LLC. Google Asia Pacific contracts with all app developers that distribute their
23   apps through the Google Play Store and is therefore a party to the anti-competitive
24   contractual restrictions at issue in this Complaint.
25                 40.    37. Defendant Google Payment Corp. (“Google Payment”) is a
26   Delaware corporation with its principal place of business in Mountain View, California,
27   and a subsidiary of Google LLC. Google Payment provides in-app payment processing
28   services to Android app developers and Android users and collects a 30% commission


     First Amended Complaint for Injunctive Relief   16
            Case 3:20-cv-05671-JD Document 156-1 Filed 07/21/21 Page 21 of 90



 1   on many types of processed payments, including payments for apps sold through the
 2   Google Play Store and in-app purchases made within such apps.
 3                                 JURISDICTION AND VENUE
 4                 41.    38. This Court has subject-matter jurisdiction over Epic’s federal
 5   antitrust claims pursuant to the Clayton Antitrust Act, 15 U.S.C. § 26, and 28 U.S.C. §§
 6   1331 and 1337. The Court has supplemental jurisdiction over Epic’s state law claims
 7   pursuant to 28 U.S.C. § 1367. The Court also has subject-matter jurisdiction over the
 8   state-law claims pursuant to 28 U.S.C. § 1332 based on the diversity of citizenships of
 9   Plaintiff, on the one hand, and of Defendants, on the other, and the amount in
10   controversy exceeding $75,000.
11                 42.    39. This Court has personal jurisdiction over the Defendants.
12   Google LLC and Google Payment are headquartered in this District. All Defendants
13   have engaged in sufficient minimum contacts with the United States and have
14   purposefully availed themselves of the benefits and protections of United States and
15   California law, such that the exercise of jurisdiction over them would comport with due
16   process requirements. Further, the Defendants have consented to the exercise of
17   personal jurisdiction by this Court.
18                 43.    40. Each of the Defendants except Google Payment is party to a
19   Google Play Developer Distribution Agreement (the “DDA”) with Epic. Section 16.8
20   of the DDA provides that the parties “agree to submit to the exclusive jurisdiction of
21   the federal or state courts located within the county of Santa Clara, California, to
22   resolve any legal matter arising from or relating to this Agreement”. Section 16.8
23   further provides that “[a]ll claims arising out of or relating to this Agreement or Your
24   relationship with Google under this Agreement will be governed by the laws of the
25   State of California, excluding California’s conflict of laws provisions.” The claims
26   addressed in this Complaint relate to the DDA or to Epic’s relationship with Google
27   under the DDA, or in the alternative such claims arise out of the same nucleus of
28   operative facts as other claims as to which the Court may exercise personal jurisdiction


     First Amended Complaint for Injunctive Relief   17
            Case 3:20-cv-05671-JD Document 156-1 Filed 07/21/21 Page 22 of 90



 1   over each Defendant, so that the exercise of pendent personal jurisdiction would be
 2   proper.
 3                 44.    41. Google Payment is party to a Google Payments—Terms of
 4   Service—Seller Agreement with Epic. Section 11.3 of that Agreement provides that
 5   “[t]he exclusive venue for any dispute related to this Agreement will be the state or
 6   federal courts located in Santa Clara County, California, and each party consents to
 7   personal jurisdiction in these courts.” Section 11.3 further provides that “The laws of
 8   California, excluding California’s choice of law rules, and applicable federal United
 9   States laws will govern this Agreement.” The dispute between Google Payment and
10   Epic relates to the parties’ Agreement, or in the alternative Epic’s claims arise out of
11   the same nucleus of operative facts as other claims as to which the Court may exercise
12   personal jurisdiction over Google Payment, so that the exercise of pendent personal
13   jurisdiction would be proper.
14                 45.    42. Venue is proper in this District pursuant to 28 U.S.C. § 1391(b)
15   because Google LLC and Google Payment maintain their principal places of business in
16   the State of California and in this District, because a substantial part of the events or
17   omissions giving rise to Epic’s claims occurred in this District, and because, pursuant to
18   28 U.S.C. § 1391(c)(3), any Defendants not resident in the United States may be sued in
19   any judicial district and their joinder with others shall be disregarded in determining
20   proper venue. In the alternative, personal jurisdiction and venue also may be deemed
21   proper under Section 12 of the Clayton Antitrust Act, 15 U.S.C. § 22, because
22   Defendants may be found in or transact business in this District.
23                              INTRADISTRICT ASSIGNMENT
24                 46.    43. Pursuant to Civil Local Rule 3-2(c), this antitrust case shall not
25   be assigned to a particular Division of this District, but shall be assigned on a
26   District-wide basis.
27
28


     First Amended Complaint for Injunctive Relief   18
            Case 3:20-cv-05671-JD Document 156-1 Filed 07/21/21 Page 23 of 90



 1                                      RELEVANT FACTS
 2   I.     Google Dominates the Merchant Market for Mobile Operating Systems.
 3                 47.    44. To understand how Google effectively monopolizes the Android
 4   App Distribution and Android In-App Payment Processing Markets, as described below
 5   in Parts II and III, it is helpful to understand the background of smart mobile devices
 6   and how Google effectively dominates the related Merchant Market for Mobile
 7   Operating Systems through its control over the Android operating system.
 8          A.     The Merchant Market for Mobile Operating Systems
 9                   i.   Product Market Definition
10                 48.    45. Smart mobile devices are handheld, portable electronic devices
11   that can connect wirelessly to the internet and are capable of multi-purpose computing
12   functions, including, among other things, Internet browsing, using social media,
13   streaming video, listening to music, or playing games. Smart mobile devices include
14   smartphones and tablet computers. Many consumers may only have a smart mobile
15   device and no other computer. Such consumers are particularly hard-hit by Google’s
16   unlawful conduct in mobile-related markets.
17                 49.    46. Like laptop and desktop personal computers, mobile devices
18   require an operating system -—or “OS”- -”—that enables multi-purpose computing
19   functionality. A mobile OS, just like the OS of any computer, is a piece of software
20   that provides basic functionality to users of mobile devices such as button controls,
21   touch commands, motion commands, and the basic “graphical user interface”, which
22   includes “icons” and other visual elements representing actions that the user can take.
23   A mobile OS also manages the basic operations of a smart mobile device, such as
24   cellular or WiFi connectivity, GPS positioning, camera and video recording, speech
25   recognition, and other features. In addition, a mobile OS permits the installation and
26   operation of mobile apps that are compatible with the particular OS and facilitates their
27   use of the device’s OS-managed core functionality.
28


     First Amended Complaint for Injunctive Relief   19
            Case 3:20-cv-05671-JD Document 156-1 Filed 07/21/21 Page 24 of 90



 1                 50.    47. To ensure that every user can access the basic functions of a
 2   mobile device “out of the box”, that is at the time he/she purchases the device, an OEM
 3   must pre-install an OS on each device prior to its sale. This is similar to a personal
 4   computer that comes pre-installed with Microsoft Windows for PC or Apple’s macOS
 5   for a Mac computer. OEMs design mobile devices to ensure the device’s compatibility
 6   with a particular OS the OEM chooses for a particular model of mobile device, so that
 7   the device may utilize the capabilities of that OS. For OEMs, the process of
 8   implementing a mobile OS requires significant time and investment, making switching
 9   to another mobile OS difficult, expensive, and time-consuming.
10                 51.    48. The vast majority of OEMs do not develop their own OS and
11   must choose an OS that can be licensed for installation on smart mobile devices they
12   design. There is therefore a relevant Merchant Market for Mobile OSs comprising
13   mobile OSs that OEMs can license for installation on the smart mobile devices they
14   manufacture. The market does not include proprietary OSs that are not available for
15   licensing, such as Apple’s mobile OS, called iOS. Historically, the Merchant Market
16   for Mobile OSs has included the Android OS, acquired and further developed by
17   Google; the Tizen mobile OS, a partially open-source mobile OS that is developed by
18   the Linux Foundation and Samsung; and the Windows Phone OS developed by
19   Microsoft.
20                 52.    49. Some consumers continue to use cellular phones that do not
21   have multi-purpose, computing functions. These simple phones resemble older “flip
22   phones”, for example; they are not part of the smart mobile device category. These
23   phones do not support mobile apps such as Fortnite or Houseparty and are instead
24   typically limited to basic cellular functionality like voice calls and texting. The simple
25   operating systems on these phones, to the extent they exist, cannot support the wide
26   array of features supplied by the OSs on smart mobile devices and are not part of the
27   Merchant Market for Mobile OSs defined herein.
28


     First Amended Complaint for Injunctive Relief   20
            Case 3:20-cv-05671-JD Document 156-1 Filed 07/21/21 Page 25 of 90



 1                 53.    50. To the extent that electronic devices other than smart mobile
 2   devices use operating systems, those OSs are not compatible with mobile devices, and
 3   therefore are not included in the Merchant Market for Mobile OSs defined herein. For
 4   example, computing devices that are not handheld and portable, that are not capable of
 5   multi-purpose computing functions and/or that lack cellular connectivity—such as
 6   desktop computers, laptops, or gaming consoles—are not considered to be “smart
 7   mobile devices”. Gaming devices like Sony’s PlayStation 4 (“PS4”) and Microsoft’s
 8   Xbox are physically difficult to transport, require a stable WiFi or wired connection to
 9   operate smoothly, and require an external screen for the user to engage in game play.
10   Thus, even for games, if a gamer owns, for example, a dedicated, non-portable gaming
11   console such as a PS4, which connects to and enables gaming via his/her TV, he/she
12   willwould not consider that PS4 a reasonable substitute for a mobile device like a
13   smartphone (and therefore would not consider the OS for the PS4 a reasonable
14   substitute for a mobile OS), nor would he/she consider the version of any game
15   created for his/her PS4 to substitute for the mobile app version of such a game. That is
16   because the portability (and typically for smartphones the cellular connectivity) of the
17   mobile devices enable the consumer to play mobile games away from home or
18   anywhere in the home. Indeed, for this reason, game developers often distribute
19   multiple versions of a gamean app, each of which is programmed for compatibility
20   with a particular type of device and its operating system.
21                  ii.   Geographic Market Definition
22                 54.    51. OEMs license mobile OSs for installation on mobile devices
23   globally, excluding China. Google’s operations in China are limited, and it does not
24   make available many of its products for mobile devices sold within China. This is
25   based in part on legal and regulatory barriers to the distribution of mobile OS-related
26   software imposed by China. Further, while Google contractually requires OEMs
27   licensing Android outside of China not to sell any devices with competing
28   Android-compatible mobile OSs, it imposes no such restriction on devices sold within


     First Amended Complaint for Injunctive Relief   21
             Case 3:20-cv-05671-JD Document 156-1 Filed 07/21/21 Page 26 of 90



 1   China. Because the OEMs that sell Android mobile devices both within and outside
 2   China have committed to this contractual restriction, such OEMs must sell, outside of
 3   China, devices with Google’s Android OS. The geographic scope of the relevant
 4   Merchant Market for Mobile OSs is therefore worldwide, excluding China.
 5           B.    Google’s Monopoly Power in the Merchant Market for Mobile OSs
 6                 55.    52. Google has monopoly power in the Merchant Market for Mobile
 7   OSs through its Android OS. As determined by the European Commission during the
 8   course of its investigation of Android, the Android OS, licensed to OEMs in relevant
 9   respects by Google, is installed on over 95% of all mobile devices sold by OEMs
10   utilizing a merchant mobile OS. Indeed, Android OS is installed on nearly 75% of all
11   smart mobile devices sold by all OEMs, including even those OEMs that use a
12   proprietary mobile OS they developed exclusively for their own use (such as Apple’s
13   iOS).
14                 56.    53. A mobile ecosystem typically develops around one or morea
15   mobile OSsOS, such as the Android OS. The “Android ecosystem” is a system of
16   mobile products (such as devices, apps and accessories) designed to be inter-dependent
17   and compatible with each other and the Android OS. Ecosystem participants include an
18   array of participating stakeholders, such as Google, OEMs that make
19   Android-compatible devices, developers of Android-compatible apps, Android app
20   distribution platforms, including app stores, the makers of ancillary hardware such as
21   headphones or speakers, cellular carriers, and others.
22                 57.    54. Mobile ecosystems benefit from substantial network
23   effects—that is, the more developers that design useful apps for a specific mobile OS,
24   the more consumers will be drawn to use the relevant OS for which those apps are
25   designed; the more consumers that use an OS, the more developers want to develop
26   even more apps for that OS. As determined in United States v. Microsoft Corp., Inc.,
27   No. 98 123287 F. Supp. 2d 30 (D.D.C. 2000), new entrants into an operating system
28   market thus face an “applications barrier to entry”. An applications barrier to entry


     First Amended Complaint for Injunctive Relief   22
            Case 3:20-cv-05671-JD Document 156-1 Filed 07/21/21 Page 27 of 90



 1   arises because a new operating system will be desirable to consumers only if a broad
 2   array of software applications can run on it, but software developers will find it
 3   profitable to create applications that run on an operating system only if there is a large
 4   existing base of users.
 5                 58.    55. To overcome this challenge and to attract app developers and
 6   users, Google has continuously represented that Android is an “open” ecosystem and
 7   that any ecosystem participant could create Android-compatible products without
 8   unnecessary restrictions. Indeed, Google LLC’s CEO, Sundar Pichai, represented in
 9   2014 that Android “is one of the most open systems that I’ve ever seen”.5 And Andy
10   Rubin, an Android founder who is described by some as the “Father of Android”, said
11   when he departed Google in 2013 that “at its core, Android has always been about
12   openness”.6
13                 59.    56. But the current reality is quite different. Despite these claims of
14   openness, Google has now effectively closed the Android ecosystem through its tight
15   control of the Android OS. And, as the dominant OS licensor, Google now benefits
16   from these substantial network effects which makes participation on its platform a
17   “must-have” market for developers.
18                 60.    57. As further described below, Google uses the Android OS to
19   restrict whichthe apps and app stores OEMs are permitted to pre-install on the devices
20   they make and to impose deterrents to the direct distribution of competing app stores
21   and apps to Android users, all at the expense of competition in the Android ecosystem.
22                 61.    58. Because of Google’s monopoly power in the Merchant Market
23   for Mobile OSs, OEMs, developers and users cannot avoid such effects by choosing
24   another mobile OS. OEMs such as ZTE and Nokia have stated that other
25
     5
26     Stuart Dredge, Google’s Sundar Pichai on wearable tech: ‘We’re just scratching the surface’, The
       Guardian (Mar. 9, 2014),
27     https://www.theguardian.com/technology/2014/mar/09/google-sundar-pichai-android-chrome-sxsw.
     6
       Andy Rubin, Andy Rubin’s Email to Android Partners, The Wall Street Journal (Mar. 13, 2013),
28     available at
       https://blogs.wsj.com/digits/2013/03/13/andy-rubins-email-to-android-partners/?mod=WSJBlog.

     First Amended Complaint for Injunctive Relief     23
            Case 3:20-cv-05671-JD Document 156-1 Filed 07/21/21 Page 28 of 90



 1   non-proprietary OSs are poor substitutes for the Android OS and are not a reasonable
 2   alternative to licensing the Android OS. One important reason is that other mobile OSs
 3   presently do not support many high-quality and successful mobile apps, which
 4   consumers find essential or valuable when choosing a mobile device. These
 5   circumstances have biased consumers against the purchase of mobile devices with
 6   non-proprietary mobile OSs other than Android OS. OEMs thus have no choice but to
 7   agree to Google’s demands because it is critical that they be able to offer a popular
 8   mobile OS and corresponding ecosystem to consumers who are choosing which mobile
 9   device to purchase.
10                 62.    The Android OS was designed to be, and advertised as, “open
11   source”, in that OEMs and others may use portions of the OS without a license
12   from Google, or even create customized versions of the OS for their own purposes,
13   called Android “forks”. But in reality, the Android OS is “open source” in name
14   only. Google has entered into so-called Anti-Fragmentation Agreements (“AFAs”)
15   with Android mobile OEMs that have prevented them from creating Android
16   forks for mobile devices and which prevent OEMs from modifying Android to
17   offer competing app stores without restrictions. Among other things, the AFAs
18   prohibit OEMs from taking “any actions that may cause or result in the
19   fragmentation of Android”, which is determined in Google’s “sole discretion”.
20   Further, Android OEMs agree only to distribute “Android Compatible Devices”,
21   meaning that they may not ship any devices running an Android fork. Android
22   Compatible Devices also must comply with the “Android Compatibility
23   Definition” document and pass the “Android Compatibility Test Suite”, both of
24   which are maintained by Google. Among other things, the Android Compatibility
25   Definition document requires OEMs to prompt users explicitly for permission to
26   allow direct downloading of apps outside Google Play. The AFAs also prohibit
27   Android OEMs from distributing certain software on devices that are not Android
28   Compatible Devices, and bar OEMs from distributing, creating or promoting           I
     First Amended Complaint for Injunctive Relief   24
            Case 3:20-cv-05671-JD Document 156-1 Filed 07/21/21 Page 29 of 90



 1
 2
 3                 63.    More recently, after the European Commission began
 4   investigating Google’s Android-related practices, including the AFAs, Google
 5   transitioned to a new form of agreement with Android OEMs called the Android
 6   Compatibility Commitment (“ACC”). But the ACC terms are only marginally less
 7   restrictive than the AFA terms in that they allow OEMs to manufacture
 8   non-Android Compatible Devices on behalf of a third party and that are marketed
 9   under a third-party brand. However, they still substantially foreclose OEMs from
10   distributing and marketing their own devices, including Android forks. Entering
11   into an AFA or ACC is a precondition to an OEM being able to enter into a
12   Mobile Application Distribution Agreement (“MADA”) and Revenue Sharing
13   Agreement (“RSA”), which are described below. As a result, all or almost all
14   commercially significant mobile Android OEMs are bound by an AFA or ACC,
15   which helps Google ensure that mobile OEMs do not develop an Android fork that
16   could compete with Google’s own version of the Android OS or provide features
17   that would support third-party app stores that compete with Google Play.
18                 64.    Google’s conduct described herein creates a further barrier to
19   entry into the Merchant Market for Mobile OSs by, among other things,
20   restricting the ability of OEMs to support alternatives to Google’s version of
21   Android and making it more difficult for consumers to switch to other mobile OSs.
22
23   II.    Google Unlawfully Maintains a Monopoly in the Android Mobile App
            Distribution Market.
24
                  65. 59. Mobile apps make mobile devices more useful and valuable
25
     because they add functionality to the mobile device that caters to the specific interests
26
     of each mobile device user. For example, they facilitate video chats with friends and
27
     family, banking online, shopping, job hunting, photo editing, reading digital news
28
     sources, editing documents, or playing a game like Fortnite Battle Royale. Many

     First Amended Complaint for Injunctive Relief   25
            Case 3:20-cv-05671-JD Document 156-1 Filed 07/21/21 Page 30 of 90



 1   workers use their smart mobile device to check work schedules, access company email,
 2   or use other employer software while outside the workplace. For many consumers, a
 3   smartphone or tablet is the only way to access these functions, because the consumer
 4   does not own a personal computer or because the consumer can only access the Internet
 5   using a cellular connection. But even when a consumer can perform the same or similar
 6   functions on a personal computer, the ability to access apps “on the go” using a
 7   handheld, portable device remains valuable and, important, and distinct.
 8                 66.    60. Whereas some apps may be pre-installed by OEMs, OEMs
 9   cannot anticipate all the various apps a specific consumer may desire to use. Moreover,
10   many consumers have different preferences as to which apps they want, and it would be
11   undesirable for OEMs to load the devices they sell with unwanted apps that take up
12   valuable space on the mobile device. And many apps that consumers may ultimately
13   use on their device will be developed after they buy the device. Accordingly,
14   consumers who seek to add new functionalities to a mobile device and customize the
15   device for their own use need to obtain and install mobile apps themselves after
16   purchasing their device. Currently, on Android devices, this is done most often through
17   the Google Play Store, Google’s own “app store”. The Google Play Store is a digital
18   portal set up by Google and through which mobile apps can be browsed, searched for,
19   purchased (if necessary), and downloaded by a consumer. App stores such as the
20   Google Play Store, alongside several other ways by which apps can be distributed to the
21   hundreds of millions of consumers using Android-based mobile devices,
22   compriseconstitute the Android App Distribution Market, defined below.
23                 67.    61. Through various anti-competitive acts and unlawful restraints on
24   competition, Google has substantially foreclosed competition and maintained a
25   monopoly in the Android Mobile App Distribution market, causing ongoing harm to
26   competition and injury to OEMs, app distributors, app developers, and consumers.
27   Google’s restraints of trade belie representations Google currently makes to developers
28   that “as an open platform, Android is about choice” and that app developers “can


     First Amended Complaint for Injunctive Relief   26
              Case 3:20-cv-05671-JD Document 156-1 Filed 07/21/21 Page 31 of 90



 1   distribute [their] Android apps to users in any way [they] want, using any distribution
 2   approach or combination of approaches that meets [their] needs”, including by allowing
 3   users to directly download apps “from a website” or even by “emailing them directly to
 4   consumers”.7
 5            A.      The Android App Distribution Market
 6                      i.    Product Market Definition
 7                    68.     62. There is a relevant market for the distribution of apps compatible
 8   with the Android OS to users of mobile devices (the “Android App Distribution
 9   Market”). This Market is comprised ofincludes all the channels by which mobile apps
10   may be distributed to the hundreds of millions of users of mobile devices running the
11   Android OS. The Market primarily includes Google’s dominant Google Play Store,
12   with smaller stores, such as Samsung’s Galaxy Store and Aptoide, trailing far behind.
13   Nominally only, the direct downloading of apps without using an app store (which
14   Google pejoratively describes as “sideloading”) is also within this market.
15                    69.     63. App stores allow consumers to easily browse, search for, access
16   reviews on, purchase (if necessary), download, and install mobile apps, using the
17   mobile device itself and an Internet connection. OEMs find it commercially
18   unreasonable to ship a smart mobile device to a consumer without at least one app store
19   installed, as a consumer’s ability to obtain new mobile apps is an important part of the
20   value provided by smart mobile devices.
21                    70.     64. App stores selling mobile apps are currently OS-specific,
22   meaning they distribute only apps that are compatible with the specific mobile OS on
23   which the app store is used. A consumer who has a mobile device running the Android
24   OS cannot use apps created for a different mobile operating system. An owner of an
25   Android OS device will use an Android compatible app store, and such app stores
26   distribute only Android-compatible mobile apps. That consumer may not substitute an
27
     7
         Google Play Developers Page, Alternative distribution optionsDistribution Options,
28       https://developer.android.com/distribute/marketing-tools/alternative-distribution (last accessed June
         7July 20, 20202021).

     First Amended Complaint for Injunctive Relief          27
            Case 3:20-cv-05671-JD Document 156-1 Filed 07/21/21 Page 32 of 90



 1   Android app store with, for example, Apple’s App Store, as that app store is not
 2   available on Android devices, is not compatible with the Android OS, and does not
 3   offer apps that are compatible with the Android OS. Non-Android mobile app
 4   distribution platforms—such as the Windows Mobile Store used on Microsoft’s
 5   Windows Mobile OS or the Apple App Store used on Apple iOS devices—cannot
 6   substitute for Android-specific app distribution platforms, and they are therefore not
 7   part of the Android App Distribution Market defined herein.
 8                 71.    65. Likewise, stores distributing personal computer or gaming
 9   console software are not currently compatible with the Android OS and do not offer
10   Android-compatible apps: the Epic Games Store distributes software compatible with
11   personal computers, the Microsoft Store for Xbox distributes software compatible with
12   the Xbox game consoles, and the PlayStation Store distributes software compatible with
13   the PlayStation game consoles. A user cannot download mobile apps for use on his/her
14   Android device by using such non-Android OS, non-mobile software distribution
15   platforms. They therefore are not part of the Android App Distribution Market.
16                 72.    66. The same is true even when an app or game, like Fortnite, is
17   available for different types of platforms running different operating systems, because
18   only the OS-compatible version of that software can run on a specific type of device or
19   computer. Accordingly, as a commercial reality, an app developer that wishes to
20   distribute mobile apps for Android mobile devices must develop an Android-specific
21   version of the app and avail itself of the Android App Distribution Market.
22                 73.    67. In the alternative only, the Android App Distribution Market is a
23   relevant, economically distinct sub-market of a hypothetical broader antitrust market
24   for the distribution of mobile apps to users of all mobile devices, whether Android or
25   Apple’s iOS.
26                  ii.   Geographic Market Definition
27                 74.    68. The geographic scope of the Android App Distribution Market is
28   worldwide, excluding China. Outside of China, app distribution channels, including


     First Amended Complaint for Injunctive Relief   28
            Case 3:20-cv-05671-JD Document 156-1 Filed 07/21/21 Page 33 of 90



 1   app stores, are developed and distributed on a global basis; OEMs, in turn, make app
 2   stores, such as the Google Play Store, available on Android devices on a worldwide
 3   basis (except in China). China is excluded from the relevant market because legal and
 4   regulatory barriers prevent the operation of many global app stores, including the
 5   Google Play Store, within China. Additionally, app stores prevalent in China are not
 6   available, or have little presence, outside of China.
 7          B.     Google’s Monopoly Power in the Android App Distribution Market
 8                 75.    69. Google has monopoly power in the Android App Distribution
 9   Market.
10                 76.    70. Google’s monopoly power can be demonstrated by, among other
11   things, Google’s massive market share in terms of apps downloaded. The European
12   Commission determined that, within the Market, more than 90% of Android app
13   downloads through app stores have been done through the Google Play Store. Indeed,
14   although app stores for merchant mobile OSs other than Android are not included in the
15   Android App Distribution Market, the European Commission found that the only such
16   app store with any appreciable presence was the Windows Mobile Store, which was
17   compatible with the Windows Mobile OS. The Commission determined that even if the
18   Windows Mobile Store share was included in the market, the Google Play Store would
19   still have had a market share greater than 90%.
20
21
22
23
24
25                 77.    71. Other existing Android mobile app stores do not discipline
26   Google’s exercise of monopoly power in the Android App Distribution Market. No
27   other app store is able to reach nearly as many Android users as the Google Play Store.
28   According to the European Commission, the Google Play Store is pre-installed by


     First Amended Complaint for Injunctive Relief   29
            Case 3:20-cv-05671-JD Document 156-1 Filed 07/21/21 Page 34 of 90



 1   OEMs on practically all Android mobile devices sold outside of China. As a result, no
 2   other Android app store comes close to that number of pre-installed users. With the
 3   exception of app stores designed for and installed only on mobile devices sold by those
 4   respective OEMs, such as Samsung Galaxy Apps and the LG Electronics App Store, no
 5   other Android app store is pre-installed on more than 10% of Android devices, and
 6   many have no appreciable market penetration at all. Aptoide, for example, is an
 7   Android app store that claims to be the largest “independent” app store outside of
 8   China, but it comes pre-installed on no more than 5% of Android mobile devices.
 9                 78.    72. Because of Google’s success in maintaining its monopoly in
10   Android app distribution, there is no viable substitute to distributing Android apps
11   through the Google Play Store. As a result, the Google Play Store offers over 3 million
12   apps, including all of the most popular Android apps, compared to just 700,000 apps
13   offered by Aptoide, the Android app store with the next largest listing. The Google
14   Play Store thereby benefits from ongoing network effects based on the large number of
15   participating app developers and users. The large number of apps attracts large
16   numbers of users, who value access to a broad range of apps, and the large number of
17   users attract app developers who wish to access more Android users. Android OEMs
18   too find it commercially unreasonable to make and sell phones without the Google Play
19   Store, and they view other app stores as poor substitutes for the Google Play Store
20   because of the lower number and lesser quality of apps they offer.
21                 79.    73. As further proof of its monopoly power, Google imposes a
22   supra-competitive commission of 30% on the price of apps purchased through the
23   Google Play Store, which is a far higher commission than would exist under
24   competitive conditions.
25                 80.    74. Furthermore, Google’s monopoly power in app distribution is
26   not constrained by competition at the smart mobile device level because . Before a
27   consumer can even consider purchasing an app, she must purchase a device on
28   which to install and run apps. There are currently only two smartphone operating


     First Amended Complaint for Injunctive Relief   30
            Case 3:20-cv-05671-JD Document 156-1 Filed 07/21/21 Page 35 of 90



 1   systems with significant market share, each at the core of a separate, differentiated
 2   ecosystem of devices, accessories, apps and services: Apple’s iOS and Google’s
 3   Android OS. When a consumer wishes to purchase a smartphone, the first choice
 4   she must make therefore is which operating system she wants the device to run
 5   and which mobile ecosystem she wants to participate in. Android device users face
 6   significant switching costs and lock-in to the Android ecosystems that serves to protect
 7   Google’s monopoly power, and consumers are unable to account for Google’s
 8   anticompetitive conduct when they purchase a smart mobile device.
 9                 81.    75. First, consumers are deterred from leaving the Android
10   ecosystem due to the difficulty and costs of switching. Consumers choose a
11   smartphone based in part on the OS that comes pre-installed on that device and the
12   ecosystem in which the device participates (in addition to a bundle of other features,
13   such as price, battery life, design, storage space, and the range of available apps and
14   accessories). Once a consumer has selected a smartphone, the consumer cannot replace
15   the mobile OS that comes pre-installed on it with an alternative mobile OS. Rather, a
16   consumer who wishes to change the OS must purchase a new smartphone entirely,
17   which is an investment that most consumers do not make more often than every
18   two or three years. Many Android phones are cheaper than non-Android (i.e.,
19   Apple) phones; for those users, a comparably-priced non-Android alternative
20   simply isn’t available. In addition, mobile OSs have different designs, controls, and
21   functions that consumers must learn to navigate. Over time, consumers who use
22   Android devices learn to operate efficiently on the Android OS. For example, the
23   Android OS layout differs from iOS in a wide range of functions, including key features
24   such as searching and installing “widgets” on the phone, organizing and searching the
25   phone’s digital content, configuring control center settings, and organizing photos. The
26   cost of learning to use a different mobile OS is part of consumers’ switching costs.
27                 82.    76. Second, switching from Android devices may also result in a
28   significant loss of personal and financial investment that consumers put into the


     First Amended Complaint for Injunctive Relief   31
            Case 3:20-cv-05671-JD Document 156-1 Filed 07/21/21 Page 36 of 90



 1   Android ecosystem. Because apps, in-app content and many other products are
 2   designed for or are only compatible with a particular mobile OS, switching to a new
 3   mobile OS may mean losing access to such products or to data. Even if versions of
 4   such apps and products are available within the new ecosystem chosen by the
 5   consumer, the consumer would have to go through the process of downloading them
 6   again onto the new devices and may have to purchase them anew. As a result, the
 7   consumer may be forced to abandon his or her investment in at least some of those
 8   apps, along with any purchased in-app content and consumer-generated data on those
 9   apps. Because apps and device functionalities may not synchronize or operate
10   efficiently across operating systems, existing Android users also face costs
11   associated with “mixing and matching” different operating systems if they attempt
12   to purchase a non-Android device. Whether across a consumer’s own set of
13   personal devices (e.g., a phone and a tablet), or across the consumer’s family or
14   business, “mixing and matching” operating systems can significantly diminish the
15   utility of applications, which raises an additional and significant barrier to
16   switching.
17                 83.    77. Third, consumers are not able to avoid the switching costs and
18   lock-in to the Android OS ecosystem by acquiring more information prior to the
19   purchase of the Android device. The vast majority of mobile device consumers have no
20   reason to inquire, and therefore do not know about, Google’s anticompetitive
21   contractual restraints and policies. Furthermore, these consumers rationally do not give
22   much weight to Google’s anticompetitive conduct and anticompetitive fees when
23   deciding whether to switch frompurchase an Android device. Consumers consider
24   many features when deciding which smartphone or tablet to purchase, including design,
25   brand, processing power, battery life, functionality, and cellular plan. These features
26   are likely to play a substantially larger role in a consumer’s decision as to which smart
27   mobile device to purchase than Google’s anticompetitive conduct in the relevant
28   markets, particularly given that a consumer may consider the direct monetary cost of


     First Amended Complaint for Injunctive Relief   32
            Case 3:20-cv-05671-JD Document 156-1 Filed 07/21/21 Page 37 of 90



 1   Google’s conduct to be small relative to the price of smart mobile devices, if the
 2   consumer is even aware of the conduct or assigns it such a cost at all. For example,
 3   over time a typical Android user may make multiple small purchases of paid apps and
 4   in-app digital content—accumulating to $100 or less annually—but may spend several
 5   hundreds of dollars at once to purchase an Android smart mobile device.
 6                 84.    78. Consumers are also unable to determine the “lifecycle price” of
 7   devices—i.e., to accurately assess at the point of purchase how much they will end up
 8   spending in total (including on the device and all apps and in-app purchases) for the
 9   duration of their ownership of the device. Consumers cannot know in advance of
10   purchasing a device all of the apps or in-app content that they may want to purchase
11   during the usable lifetime of the device. Consumers’ circumstances may change.
12   Consumers may develop new interests. They may learn about new apps or in-app
13   content that becomes available only after purchasing a device. New apps and in-app
14   content will continue to be developed and marketed after a consumer purchases a
15   smartphone or tablet. All of these factors may influence the amount of consumers’ app
16   and in-app purchases. Because they cannot know or predict all such factors when
17   purchasing mobile devices, consumers are unable to calculate the lifecycle prices of the
18   devices. This prevents consumers from effectively taking Google’s anticompetitive
19   conduct into account when making mobile device purchasing decisions.
20                 85.    79. Because consumers face substantial switching costs and lock-in
21   to the Android OS, developers can only gain access to these users by also participating
22   in the Android ecosystem. Thus, developers face an even greater cost in not
23   participating in the Android ecosystem—loss of access to hundreds of millions of
24   Android OS users.
25                 86.    Google’s anticompetitive restraints and policies serve to
26   maintain and increase the switching costs described above. For example, by
27   restricting the manner in which consumers can discover, download and install app
28   stores that compete with the Google Play Store and by restricting the functionality


     First Amended Complaint for Injunctive Relief   33
            Case 3:20-cv-05671-JD Document 156-1 Filed 07/21/21 Page 38 of 90



 1   of such competing stores (see paragraphs 122-141 below), Google blocks the
 2   emergence of competing multiplatform app stores that could lower switching costs
 3   by cataloguing or tracking a user’s apps and purchases across different OSs.
 4   These various restrictions that increase switching costs impede the adoption of
 5   competing OSs, and thereby help perpetuate and strengthen Google’s monopoly.
 6                 87.    Moreover, the close relationship that Google maintains with
 7   Apple further reduces Google’s incentive to compete, innovate, and invest in app
 8   distribution because Google benefits by cooperating with its “competitor” Apple.
 9
10
11
12
13
14
     - 1----------- For example, for over 15 years, Google has maintained an agreement
     with Apple whereby Google pays Apple a significant percentage of revenue
     derived from searches run on iOS devices—an estimated $8-12 billion per year in
15   recent years, according to the U.S. Department of Justice—in exchange for Apple
16   making Google Search the default search engine on the Safari browser, Siri voice
17   command searches, and other search access points on Apple’s devices. Default
18   status on Apple devices is valuable to Google because Google search advertising is
19   Google’s main revenue source. And, through its agreements with Apple, Google
20   ensures that its own search (and therefore search advertising) will be used on
21   virtually all mobile devices, whether iOS or Android, as most consumers are
22   unlikely to change these settings on their phone and will become Google Search
23   users by default. Because Android and iOS account for over 99% of smartphone
24   OSs installed on mobile devices, Google’s agreement with Apple guarantees that
25   Google will generate revenue from virtually all smartphone OS users, regardless
26   of whether they choose to purchase iOS or Android devices.
27                 88.    Because Google reaps considerable profits from iOS users
28   through its search arrangements with Apple, Google is not incentivized to compete


     First Amended Complaint for Injunctive Relief   34
              Case 3:20-cv-05671-JD Document 156-1 Filed 07/21/21 Page 39 of 90



 1   more with Apple at the smartphone OS level and expend more resources
 2   attracting users from iOS to Android than it currently does. If it did not profit
 3   significantly from searches on iOS devices, Google might be more incentivized to,
 4   among other things, differentiate its Android platform from Apple with respect to
 5   the commissions it charges on app transactions. If Android competed with iOS on
 6   app transactions, the market competition would make Android apps cheaper for
 7   users and attract developers to launch their apps first (or even only) on Android.
 8   Instead, Google and Apple are cozy duopolists, offering virtually the same terms to
 9
10
11
     -------- -
     developers and changing those terms in tandem (if at all).




12
13            C.   Google’s Anti-Competitive Conduct Concerning the Android App
                   Distribution Market
14
                   89. 80. Google has willfully and unlawfully maintained its monopoly in
15
     the Android App Distribution Market through a series of related anti-competitive acts
16
     that have substantially foreclosed competing ways of distributing apps to Android
17
     users.
18
                     i.   Google’s Conduct Toward OEMs and Mobile Network Operators
19
                   90.    81. Google imposes anti-competitive constraints on Android OEMs
20
     based on their need for access to a viable Android app store and other important
21
     services provided by Google.
22
                   91.    82. First, Google conditions OEMs’ licensing of the Google Play
23
     Store, as well as other essential Google services and the Android trademark, on OEMs’
24
     agreements to provide the Google Play Store with preferential treatment compared to
25
     any other competing app store. Specifically, to access the Google Play Store, Android
26
     OEMs (which, as noted above, compriseinclude virtually all OEMs that obtain an OS
27
     on the merchant market) have signed a Mobile Application Distribution Agreement
28
     (“MADA”) with Google. A MADA confers a license to a bundle of products

     First Amended Complaint for Injunctive Relief   35
               Case 3:20-cv-05671-JD Document 156-1 Filed 07/21/21 Page 40 of 90



 1   comprising proprietary Google apps, Google-supplied services necessary for
 2   functioning of mobile apps, and the Android trademark. Through its MADAs with
 3   Android OEMs, Google requires OEMs to locate the Google Play Store on the “home
 4   screen”8 of each mobile device. Android OEMs must further pre-install up to 30
 5   Google mandatory apps and must locate these apps on the home screen or on the next
 6   screen, occupying valuable space on each user’s mobile device that otherwise could be
 7   occupied by competing app stores and other services. These requirements ensure that
 8   the Google Play Store is the most visible app store any user encounters and place any
 9   other app store at a significant disadvantage.
10                    92.     83. Absent this restraint, OEMs could pre-install and prominently
11   display alternative app stores to the purchasers of some or all of their mobile devices,
12   allowing competing app stores the ability to vie for prominent placement on Android
13   devices, increased exposure to consumers and, as a result, increased ability to attract
14   app developers to their store. As an app distributor, Epic could and would negotiate
15   with OEMs to offer consumers more choice with a prominently displayed app store
16   containing Fortnite and other games, allowing Epic to reach more mobile users. This
17   would increase the distribution opportunities for Epic’s own apps, as well as a
18   variety of apps developed by third parties.
19                    84.     Second, Google interferes with OEMs
20                    93.     Second, Google’s AFA and ACC compatibility standards require
21   OEMs to implement Google’s restrictions and foreclose OEMs from modifying
22   Android to offer frictionless direct downloading of apps outside Google Play.
23                    94.     Third, Google forecloses developers’ ability to effectively
24   distribute Android app stores and apps directly to consumers outside the Google Play
25   Store,                                                                                          ensuring
26   that Google Play is the only app store that may be pre-installed on the devices the
27   OEMs sell.
28   8
         The default “home screen” is the default display, prior to any changes made by users, that appears
         without scrolling when the device is in active idle mode (i.e., is not turned off or in sleep mode).

     First Amended Complaint for Injunctive Relief           36
            Case 3:20-cv-05671-JD Document 156-1 Filed 07/21/21 Page 41 of 90



 1                 95.    As Google’s own documents recognize, pre-installation of apps
 2   and app stores by an OEM presents a unique and particularly important
 3   opportunity for competing app distributors and app developers to reach Android
 4   users outside Google Play, especially new distributors seeking a foothold in
 5   Android app distribution. An OEMs’ pre-installation of an icon corresponding to
 6   an app or app store on the device provides users of those devices convenient,
 7   trusted access to apps or app stores, without requiring consumers to seek out and
 8   acquire such apps or app stores on their own. Some OEMs may choose toeven
 9   compete for device buyers by offering mobile devices that provide such easy access to
10   additional mobiledesirable apps and app stores and apps. For example, as described
11   below, Epic invested substantial resources in optimizing a special, state-of-the-art
12   version of Fortnite for OnePlus, an Android OEM may pre install an icon
13   corresponding to an app store or app on the device before it is sold to consumers. Even
14   when an OEM would want to make mobile apps available to consumers in this way,
15   Google imposes unjustified and pretextual warnings about the security of installing the
16   app, even though the consumer is choosing to install the app in full awareness of its
17   source. , in exchange for OnePlus’s agreement to enable a “one-touch” installation
18   of Fortnite on its devices—only for that agreement to be blocked by Google’s
19   anti-competitive conduct.
20                 96.    Fearful that Epic and others would successfully begin
21   distributing competing app stores in this way, Google designed and undertook
22   coercive steps to foreclose this possibility. Specifically,
23
24
25
26
27
28


     First Amended Complaint for Injunctive Relief   37
            Case 3:20-cv-05671-JD Document 156-1 Filed 07/21/21 Page 42 of 90



 1
 2
 3
 4                 97.    In 2018, Epic decided to launch Fortnite on Android—but not on
 5   Google Play. Epic developed and made available a Fortnite Launcher app (which
 6   later became Epic Games Launcher) that could be directly downloaded from its
 7   website and then used to install Fortnite (and, later, other Epic apps) on Android
 8   devices. Epic also entered into a Collaboration Agreement with Samsung
 9   pursuant to which Samsung would make available Fortnite to users of Samsung
10   devices via the Samsung Galaxy Store.
11
12                                                                     But Epic’s
13   partnership with Samsung and determination to bypass Google Play for
14   distribution of Fortnite
15   I meant the loss of 30% of revenues that would be generated by the Android
16   version of one of the most popular apps in the world,
17
18
19                 98.    In particular, documents that Google’s
20
21
22
23          Google feared that the
24
25
26
27
28


     First Amended Complaint for Injunctive Relief   38
           Case 3:20-cv-05671-JD Document 156-1 Filed 07/21/21 Page 43 of 90



 1
 2
 3
 4

 5
 6

 7 -            facing its monopoly position in Android app distribution. Google was
 8   determined not to let this happen.
 9                22...   The first step Google took to prevent this -         was its
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


     First Amended Complaint for Injunctive Relief   39
            Case 3:20-cv-05671-JD Document 156-1 Filed 07/21/21 Page 44 of 90



 1
 2
 3                 100. As part of these efforts, senior Google Play managers began
 4   reaching out to Epic. One manager contacted Epic’s Vice President and
 5   Co-Founder to gauge Epic’s interest in a special deal and, among other things,
 6
 7
 8
 9
10                 101. Google recognized that Epic might not accept its offer.
11
12
13
14
15
16
17
18
19
20
21
     --            102.   Epic rejected Google’s special deal, opting instead to distribute
     Fortnite for Android via Epic’s website and through a partnership with the large
22
23
24
     ----------- -
     Android OEM, Samsung. In the immediate wake of that decision,




25
26
27
28


     First Amended Complaint for Injunctive Relief   40
            Case 3:20-cv-05671-JD Document 156-1 Filed 07/21/21 Page 45 of 90



 1                 103. More broadly, Epic’s decision to launch Fortnite for Android off
 2   Google Play
 3
 4
 5
 6
 7
 8
 9
10
11
12
13                                                                  Indeed, Google
14   recognized that
15
16
17
18
19
20
21
22
23
24
25
26
27                 104. Recognizing the threat that preinstalled app stores could pose to
28   Google Play’s dominance,


     First Amended Complaint for Injunctive Relief   41
            Case 3:20-cv-05671-JD Document 156-1 Filed 07/21/21 Page 46 of 90



 1                                                        Less than a year after having
 2   been found by the European Commission to have monopoly power in an Android
 3   app distribution market,
 4
 5                 105. Google’s anticompetitive conduct proceeded in this way:
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


     First Amended Complaint for Injunctive Relief   42
            Case 3:20-cv-05671-JD Document 156-1 Filed 07/21/21 Page 47 of 90



 1                 106.                                                    to take one
 2   illustrative example,
 3
 4
 5                 107.
 6
 7
 8
 9
10
11
12                 108. Moreover,
13                                                                            Epic
14   believes based on
15
16                                                                            that this
17   document is likely to contain further anticompetitive requirements.
18
19
20
21
22
23
24
25                                                        Google further
26
27                                                                   Google also
28


     First Amended Complaint for Injunctive Relief   43
            Case 3:20-cv-05671-JD Document 156-1 Filed 07/21/21 Page 48 of 90



 1
 2
 3
 4
 5
 6
 7                 109. As a further restriction,
 8
 9
10
11
12
13
14
15
16
17                 110. In addition,
18
19
20
21
22                 111.    More recently,
23
24
25
26
27
28


     First Amended Complaint for Injunctive Relief   44
            Case 3:20-cv-05671-JD Document 156-1 Filed 07/21/21 Page 49 of 90



 1
 2
 3
 4
 5                 112. Google’s efforts to foreclose competition in this way were a
 6   resounding success.
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23                 113. 85. Epic
24
25
26
27
28   Indeed, Epic had reached an agreement with OnePlus, an OEMone of the brands


     First Amended Complaint for Injunctive Relief   45
               Case 3:20-cv-05671-JD Document 156-1 Filed 07/21/21 Page 50 of 90



 1   owned by BBK, to allow users of OnePlus mobile devices to seamlessly install
 2   Fortnite and other Epic gamesapps by touching an Epic Games app on their
 3   devices—without encountering any obstacles typically imposed by the Android OS on
 4   apps directly downloaded from developers. In conjunction with this agreement, Epic
 5   designed a version of Fortnite for certain OnePlus devices that delivers a
 6   state-of-the-art framerate (the frequency at which consecutive images appear on the
 7   device’s screen), providing an even better gameplayuser experience for Fortnite
 8   players. Although the original agreement between Epic and OnePlus contemplated
 9   making this installation method available worldwide, Google demanded that OnePlus
10   not implement its agreement with Epic with the limited exception of mobile devices
11   sold in India. OnePlus informed Epic that Google was “particularly concerned that the
12   Epic Games app would have ability to potentially install and update multiple games
13   with a silent install bypassing the Google Play Store”.9 Further, OnePlus advised that
14   any waiver of Google’s restriction “would be rejected due to the Epic Games app
15   serving as a potential portfolio of games and game updates”. As a result, OnePlus
16   mobile device users in India can install Epic gamesapps seamlessly without using the
17   Google Play Store, while users outside India cannot.
18                    114. 86. Another OEM                                                       , LG, also
19   told Epic that it had a contract with Google “to block side downloading off Google Play
20   Store this year”, but that the OEM could “surely” make Epic gamesapps available to
21   consumers if the Google Play Store were used. Google prevented LG from
22   pre-installing the Epic Games app on LG devices.
23                    115.                                                was not publicly known, and
24   was not known to Epic, before Google recently began producing relevant
25   documents in this litigation. Google has sought to conceal its most restrictive
26   anticompetitive conduct by, among other things,
27
     9
          A “silent install” is an installation process free of the dire security warnings that Google triggers
28       when apps are directly downloaded, such as the “one touch” process on which Epic and OnePlus had
         agreed.

     First Amended Complaint for Injunctive Relief          46
            Case 3:20-cv-05671-JD Document 156-1 Filed 07/21/21 Page 51 of 90



 1
 2
 3   Google then used the confidentiality it imposed on OEMs to argue, in its Motion to
 4   Dismiss, that Android OEMs are not prohibited from “pre-installing alternative
 5   app stores”, and that Epic failed to sufficiently allege the exclusivity agreements it
 6   concealed. (Dkt. 91 at 9 (“OEMs retain the ability under the MADAs to pre-install
 7   . . . competing app stores”); see also id. at 8 (“Plaintiffs also challenge Google’s
 8   agreements with OEMs, which they claim ‘discourage’—but do not claim
 9   prohibit—OEMs from pre-installing alternative app stores”); id. at 15 (“Plaintiffs’
10   allegations fall short of alleging actual foreclosure or exclusivity, and Plaintiffs do
11   not allege the MADAs prohibit OEMs from pre-installing rival app stores”
12   (emphasis in original)); id. at 17 (“Nor is there any allegation that MADAs prevent
13   rival app stores from being pre-installed elsewhere on a device.”).) Google’s
14   representations also obscured its efforts to ensure that Google Play would retain
15   exclusivity on the default screen through other OEM agreements. (Dkt. 91 at 17
16   (“There is no allegation that MADAs prevent rival app stores from also being
17   pre-installed on the home screen . . .”).) The revelations in Google’s recent
18   document productions (which are thus far incomplete) make clear that the
19   exceedingly carefully phrased arguments and representations Google made in
20   connection with its Motion to Dismiss are inconsistent with Google’s own
21   documents.
22                 116. 87. In the absence of this conduct, Epic could and would negotiate
23   with OEMs to make Fortnite and other Epic gamesapps directly available to
24   consumers, free from Google’s anti-competitive restraints. OEMs could then compete
25   for the sale of mobile devices based in part on the set of apps offered on the OEMs’
26   devices. But Google substantially forecloses alternative ways of distributing Android
27   apps other than through its own monopolized app store, harming competition among
28   OEMs and among app developers, to the detriment of consumers.


     First Amended Complaint for Injunctive Relief   47
            Case 3:20-cv-05671-JD Document 156-1 Filed 07/21/21 Page 52 of 90



 1                 117.
 2
 3
 4
 5
     - 1----------
             Many consumers contract with an MNO to enable their devices to
     communicate and access the Internet over cellular networks. Prominent MNOs in
     the United States include AT&T Mobility, T-Mobile, and Verizon Wireless.
 6
 7
 8
 9
10
11                 118.
12
13
14
15                             Beginning in 2009, Google entered into revenue share
16   agreements with various MNOs that split Android Market revenue between app
17   developers, MNOs, and Google. Under these arrangements, app developers
18   typically received                                                          and
19   Google received the remaining
20   Google understood that this               revenue share for MNOs
21
22
23                 119. In its Motion to Dismiss, Google has argued that the existence of
24   Samsung’s Galaxy Store—which exists only on devices that Samsung sells—is
25
26
27
     ----------- -
     somehow “fatal to Plaintiffs’ claim of actual foreclosure”. But




28


     First Amended Complaint for Injunctive Relief   48
            Case 3:20-cv-05671-JD Document 156-1 Filed 07/21/21 Page 53 of 90



 1
 2
 3
 4                    First, Google
 5
 6
 7
 8
 9
10
11
12   Second,
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


     First Amended Complaint for Injunctive Relief   49
            Case 3:20-cv-05671-JD Document 156-1 Filed 07/21/21 Page 54 of 90



 1
 2
 3                 120.
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15                 121.
16                                              However, the Complaint filed by 36 States
17   and the District of Columbia in State of Utah, et al. v. Google LLC, et al., alleges
18   that Google then sought “a different implementation toward the same
19   anticompetitive goal” as part of a new effort, “Project Agave”. Epic does not have
20   the details of any deal Google reached with Samsung as part of Project Agave
21   because Google has not yet produced many underlying documents to Epic, and
22   Google has maintained redactions over the States’ relevant allegations when
23   Google produced the States’ Complaint to Epic. But documents that Google has
24   produced to Epic reveal that
25
26
27
28


     First Amended Complaint for Injunctive Relief   50
            Case 3:20-cv-05671-JD Document 156-1 Filed 07/21/21 Page 55 of 90



 1                    ii.   Google’s Conduct Toward App Distributors and Developers
 2                   122. 88. Google imposes anti-competitive restrictions on competing app
 3   distributors and developers that further entrench its monopoly in Android App
 4   Distribution.
 5                   123. 89. First, Google prevents app distributors from providing Android
 6   users ready access to competing app stores. Specifically, even though competitive app
 7   stores themselves are mobile apps that could easily be distributed through the Google
 8   Play Store, Google prohibits the distribution of any competing app store through the
 9   Google Play Store, without any technological or other justification.
10                   124. 90. Google imposes this restraint through provisions of the Google
11   Play Developer Distribution Agreement (“DDA”), which Google requires all app
12   developers to sign before they can distribute their apps through the Google Play Store.
13   Each of the Defendants, except Google Payment, is a party to the DDA.
14                   125. 91. Section 4.5 of the DDA provides that developers “may not use
15   Google Play to distribute or make available any Product that has a purpose that
16   facilitates the distribution of software applications and games for use on Android
17   devices outside of Google Play.” The DDA further reserves to Google the right to
18   remove and disable any Android app that it determines violates this requirement. The
19   DDA is non-negotiable, and developers that seek access to Android users through the
20   Google Play Store must accept Google’s standardized contract of adhesion.
21                   126. 92. In the absence of these unlawful restraints, competing app
22   distributors could allow users to replace or supplement the Google Play Store on their
23   devices with competing app stores, which users could easily download and install
24   through the Google Play Store. App stores could compete and benefit consumers by
25   offering lower prices and innovative app store models, such as app stores that are
26   curated to specific consumers’ interests—e.g., an app store that specializes in games or
27   an app store that only offers apps that increase productivity. Without Google’s
28   unlawful restraints, additional app stores would provide additional platforms on which


     First Amended Complaint for Injunctive Relief   51
            Case 3:20-cv-05671-JD Document 156-1 Filed 07/21/21 Page 56 of 90



 1   more apps could be featured, and thereby, discovered by consumers. Epic has been
 2   damaged through its inability to provide a competing app store (as it does on personal
 3   computers) and by the loss of the opportunity to reach more Android users directly in
 4   the ways that personal computers allow developers to reach consumers without
 5   artificial constraints.
 6                 127. 93. Second, Google conditions app developers’ ability to effectively
 7   advertise their apps to Android users on being listed in the Google Play Store.
 8   Specifically, Google markets an App Campaigns program that, as Google says, allows
 9   app developers to “get your app into the hands of more paying users” by “streamlin[ing]
10   the process for you, making it easy to promote your apps across Google’s largest
11   properties”. This includes certain ad placements on Google Search, YouTube, Discover
12   on Google Search, and the Google Display Network, andas well as with Google’s
13   “search partners”, that are specially optimized for the advertising of mobile apps.
14   However, in order to access this valuable advertising space through the App Campaigns
15   program, Google requires that app developers list their app in either the Google Play
16   Store (to reach Android users) or in the Apple App Store (to reach Apple iOS users).
17   This conduct further entrenches Google’s monopoly in Android App Distribution by
18   coercing Android app developers to list their apps in the Google Play Store or risk
19   losing access to a great many Android users they could otherwise advertise to but for
20   Google’s restrictions.
21                 128. Third,
22
23
24   Google
25
26
27
28


     First Amended Complaint for Injunctive Relief   52
            Case 3:20-cv-05671-JD Document 156-1 Filed 07/21/21 Page 57 of 90



 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15                 iii.   Google’s Conduct Toward Consumers
16                 129. 94. Google directly and anti-competitively restricts the manner in
17   which consumers can discover, download and install mobile apps and app stores.
18   Although Google nominally allows consumers to directly download and install Android
19   apps and app stores—a process that Google pejoratively describes as
20   “sideloading”—Google has ensured, through a series of technological impediments
21   imposed by the Android OS, that direct downloading remains untenable for most
22   consumers.
23                 130. 95. But for Google’s anticompetitive acts, Android users could
24   freely download apps from developers’ websites, rather than through an app store, just
25   as they might do on a personal computer. There is no reason that downloading and
26   installing an app on a mobile device should differ from downloading and installing
27   software on a personal computer. Millions of personal computer users download and
28


     First Amended Complaint for Injunctive Relief   53
             Case 3:20-cv-05671-JD Document 156-1 Filed 07/21/21 Page 58 of 90



 1   install software directly every day, such as Google's own Chrome browser or Adobe's
 2   Acrobat Reader. Personal computer users do this easily and safely.
 3                 llL ~ Direct downloading on Android mobile devices, however,
 4   differs dramatically. Google ensures that the Android process is technically complex,
 5   confusing and threatening, filled with dire warnings that scare most consumers into
 6   abandoning the lengthy process. Goo le understands this and
 7
 8
 9                                                                                                   _ For example,
10   depending on the version of Android running on a mobile device, downloading and
11   installing Fortnite or any other Epic app on an Android device could take as many as
12     16 steps or more, including requiring the user to make changes to the device's default
13   settings and manually granting various permissions while being warned that doing so is
14   dangerous. Below are the myriad steps an average Android user has to go through in
15   order to download and install Fortnite directly from Epic's secure servers.

16
17
     ~~~~~~~1111111!1!!!~~~---------                              o   Ci,k~


                                                                  °''°"'-'"'"'""' ... ~-·
                                                                  _fOl,l;,..,..,10,,~.::.:...



18 ,
19
20

                                  ..
                               0-,ou....,.i,••-IICICIICIICIJl?t
                               "" ~.,,..
                               ~""'-·......
                                   -~-.,~--
                          tO   • --
                               0 ::::'7•----"'-·
                                       ..
23 ° ..:
24
25
26 ...................._._ _ _ _ __
                   132... 9+:-Below are two of the intimidating messages and warnings about
27
     the supposed danger of directly downloading and installing apps that consumers
28
     encounter during this process.

     First Amended Complaint for Injunctive Relief                                              54
              Case 3:20-cv-05671-JD Document 156-1 Filed 07/21/21 Page 59 of 90



 1
                                                                                        In s t a ll unknown a p p s

 2
 3                                                                                                         Ep ic Ga m es


 4                                                                                A ll ovv f rom this source

                                                                                        Your- phone end personal da1o (He mor-e vu l nerabl e 10
 5                                                                                CD
                                                                                        ~ttoc~ by unknown opps By i n.stolfino ~pps from "th•s
                                                                                        e-;ovrc;:c, you 09r-oc:., th;;, t yot.-J ore, rcspon:;iiblr. for any
                                                                                        d~nn~ge to your p t1 c>r1B or- loso or d~L~ that n--iay r1:.J8u lL
                                                                                        f rom th eir osq,,

 6
 7
 8
 9
         r--------------------~
         I   14:10 0   , m                                 ~:sa... (L)   I
         I     ,la https://www.epicgames.com,             (D    O        I
10
                                                               -•
                                                               =         I
11
12                                                                           L~               ~                    0                     D                     I



13
                                                                              -------------------------·
14
15
16
17
18       I    A    This t ype of file can harm your              X       I
         I         device. Do you want to keep                           I
19       I         EpicGamesApp.apk anyway?                              I
         I                                                               I
         I
20       I
         I
                                         Cancel
                                                  -                      1
                                                                         I
21       I               ~           0                D                  I

22       ~--------------------~
23
24
25
26
27
28


     First Amended Complaint for Injunctive Relief                           55
            Case 3:20-cv-05671-JD Document 156-1 Filed 07/21/21 Page 60 of 90



 1          ii https ://www.epicgames.com,        (D   0
                                                           f-    Install unknown apps
 2
 3
 4
                                                                                Epic Games
 5
 6                                                         Allow from this source

 7                                                               Your phone and personal data are more vulnerable to
                                                                 attack by unknown apps. By installing apps from this
 8                                                         CD    source, you agree that you are responsible for any
                                                                 damage to your phone or loss of data that may result

 9                                                               from their use.



10
11          A   This type of file can harm your        X
                device. Do you want to keep
12              EpicGamesApp.apk anyway?



13
14
15
                                   Cancel


                                             -
                     133. 98. As if this slog through warnings and threats were not enough to
     ensure the inferiority of direct downloading as a distribution method for Android apps,
16   Google denies downloaded apps the permissions necessary to be seamlessly updated in
17   the background—instead, Google allows such updates only for apps downloaded via
18   Google Play Store. The result is that consumers in most instances must manually
19   approve every update of a “sideloaded” app. In addition, depending on the OS version
20   and selected settings, such updates may require users to go through many of the steps in
21   the downloading process repeatedly, again triggering many of the same warnings. This
22   imposes onerous obstacles on consumers who wish to keep the most current version of
23   an app on their mobile device and further drives consumers away from direct
24   downloading and toward Google’s monopolized app store.
25                   134. 99. Further,Google further restricts direct downloading under the
26   guise of offering protection from malware, Google further restricts direct downloading.
27   When Google deems an app “harmful”, Google may prevent the installation of, prompt
28   a consumer to uninstall, or forcibly remove the app from a consumer’s device. And


     First Amended Complaint for Injunctive Relief          56
              Case 3:20-cv-05671-JD Document 156-1 Filed 07/21/21 Page 61 of 90



 1   direct downloading has been prevented entirely on the Android devices that are part of
 2   Google’s so-called Advanced Protection Program (“APP”). Consumers who have
 3   enrolled in APP are unable to directly download apps; their Android device can only
 4   download apps distributed in the Google Play Store or in the rare instance of another
 5   pre-installed app store that Google has pre-approved for an OEM to offer on its devices.
 6   App developers therefore cannot reach APP users unless they first agree to distribute
 7   their apps through the Google Play Store or through a separate Google-approved,
 8   OEM-offered app store, where available. Google’s invocation of security is an excuse
 9   to further strangle an app developer’s ability to reach Android users, as shown by a
10   comparison to personal computers, where users can securely purchase and download
11   new software without being limited to a single software store owned or approved by the
12   user’s anti-virus software vendor.
13                   135. 100. Direct downloading is also nominally available to competing
14   app distributors who seek to distribute competing Android app stores directly to
15   consumers. However, the same restrictions Google imposes on the direct downloading
16   of apps apply to the direct downloading of app stores. Indeed, Google Play Protect has
17   flagged at least one competing Android app store, Aptoide, as “harmful”, further
18   hindering consumers’ ability to access a competing app store.
19                   136. 101. AndGoogle prohibits apps downloaded from “sideloaded” app
20   stores, like apps directly downloaded from a developer’s website, may not befrom
21   being automatically uploadedupdated in the background.10 Thus, direct downloading
22   is not a viable way for app stores to reach Android users, any more than it is a viable
23   alternative for single apps; the only difference is that the former do not have any
24   alternative, ensuring the latter are forced into the Google Play Store.
25
26   10
          In the latest announced, but as of yet unreleased, version of Android (which was announced
27        after this lawsuit was filed), Google vaguely promised to “make third-party app stores easier
          to use on Android 12”; however, the details of any improvements remain unclear. Sameer
28        Samat, Android 12 Beta: Designed for you, May 18, 2021,
          https://blog.google/products/android/android-12-beta/.

     First Amended Complaint for Injunctive Relief       57
            Case 3:20-cv-05671-JD Document 156-1 Filed 07/21/21 Page 62 of 90



 1                 137.
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13                 138. 102. But for Google’s restrictions on direct downloading, Epic and
14   other app distributors and developers could try to directly distribute their stores and
15   apps to those consumers who would be open to a process outside an established app
16   store. But as explained above, Google makes direct downloading substantially and
17   unnecessarily difficult, and in some cases prevents it entirely, further narrowing this
18   already narrow alternative distribution channel.
19                 139. 103. There is no legitimate reason for Google’s conduct. Indeed, for
20   decades the users of personal computers have been able to install software acquired
21   from various sources without being deterred by anything like the obstacles erected by
22   Google. NowFor many years, a user canhas been able to navigate to the Internet
23   webpage sponsored by the developer of software he/she desires, click once or twice to
24   download and install an application, and be up and running, often in a matter of
25   minutes. The operating systems used by personal computers efficiently facilitate this
26   download and installation (unlike Android), and security screening is conducted by a
27   neutral security software operating in the background, allowing users to download
28   software from any source they choose (unlike Android).


     First Amended Complaint for Injunctive Relief   58
               Case 3:20-cv-05671-JD Document 156-1 Filed 07/21/21 Page 63 of 90



 1                    140. 104. Google’s anti-competitive and unjustified restrictions on
 2   distributing apps through any means other than its own app store contradict its own
 3   claims that Android app developers can “us[e] any distribution approach or
 4   combination of approaches that meets your needs”, and that developers can even
 5   provide consumers “apps from a website or [by] emailing them directly to users.”1011 In
 6   reality, Google specifically prevents app developers from effectively availing
 7   themselves of alternative distribution channels that itGoogle touts todayas available.
 8                    141. 105. Through these anti-competitive acts, including contractual
 9   provisions and exclusionary obstacles, Google has willfully obtained a near-absolute
10   monopoly over Android mobile app distribution. Google Play Store downloads have
11   accounted for more than 90% of downloads through Android app stores, dwarfing other
12   available distribution channels.
13             D.     Anti-Competitive Effects in the Android App Distribution Market
14                    142. 106. Google’s anti-competitive conduct forecloseshas substantially
15   foreclosed competition in the Android App Distribution Market, affectsaffecting a
16   substantial volume of commerce in this Market and causescausing anti-competitive
17   harms to OEMs, competing mobile app distributors, mobile app developers, and
18   consumers.
19                    143. 107. Google’s conduct harms OEMs by forcing them to dedicate to
20   the Google Play Store and other mandatory Google applications valuable space on their
21   devices’ “home screen”, even if they would rather use that real estate for other
22   purposes, including to offer alternative app stores. Individually and together, these
23   requirements limit OEMs’ ability to innovate and compete with each other by offering
24   innovative and more appealing (in terms of price and quality) distribution platforms for
25   mobile apps. Google’s restrictions also interfere with OEMs’ ability to compete with
26
27
     1011
            Google Play Developers Page, Alternative distribution optionsDistribution Options,
28          https://developer.android.com/distribute/marketing-tools/alternative-distribution (last accessed
            June 7July 20, 20202021).

     First Amended Complaint for Injunctive Relief          59
            Case 3:20-cv-05671-JD Document 156-1 Filed 07/21/21 Page 64 of 90



 1   each other by offering Android devices with tailored combinations of pre-installed apps
 2   that would appeal to particular subsets of mobile device consumers.
 3                 144. 108. Google’s conduct harms would-be competitor app distributors,
 4   such as Epic, which could otherwise innovate new models of app distribution and
 5   provide OEMs, app developers, and consumers choice beyond Google’s own app store.
 6                 145. 109. Google’s anti-competitive conduct harms app developers, such
 7   as Epic, which are forced to agree to Google’s anti-competitive terms and conditions if
 8   they wish to reach many Android users, such as through advertising on Google’s
 9   valuable advertising properties. Google’s restrictions prevent developers from
10   experimenting with alternative app distribution models, such as providing apps directly
11   to consumers, selling apps through curated app stores, creating their own competing
12   app stores, or forming business relationships with OEMs who can pre-install apps. By
13   restricting developers in such a way, Google ensures that the developer’s apps will be
14   distributed on the Google Play Store, and that Google is then able to monitor and
15   collect a variety of information on the apps’ usage, which it can then use to develop and
16   offer its own competing apps that are, of course, not subject to Google’s
17   supra-competitive taxes.
18                 146. 110. Both developers and consumers are harmed by Google’s
19   supra-competitive taxes of 30% on the purchase price of apps distributed through the
20   Google Play Store, which is a much higher transaction fee than would exist in a
21   competitive market. Google’s supra-competitive taxes raise prices for app developers
22   and consumers and reduce the output of mobile apps and related content by depriving
23   app developers incentive and capital to develop new apps and content.
24                 147. 111. Consumers are further harmed because Google’s control of app
25   distribution reduces developers’ ability and incentive to distribute apps to consumers in
26   different and innovative ways—for example, through genre-specific app stores.
27   Google, byBy restraining the distribution market and eliminating the ability and
28   incentive for competing app stores, Google also limits consumers’ ability to discover


     First Amended Complaint for Injunctive Relief   60
            Case 3:20-cv-05671-JD Document 156-1 Filed 07/21/21 Page 65 of 90



 1   new apps of interest to them. More competing app stores would permit additional
 2   platforms to feature diverse collections of apps. Instead, consumers are left to sift
 3   through millions of apps in one monopolized app store, where Google controls which
 4   apps are featured and which apps are identified or prioritized in user searches.
 5   III.   Google Unlawfully Acquired and Maintains a Monopoly in the Android
            In-App Payment Processing Market.
 6
                 148. 112. By selling digital content within a mobile app rather than (or in
 7
     addition to) charging a price for the app itself, app developers can make an app widely
 8
     accessible to all users, then charge users for additional digital content or features, thus
 9
     still generating revenue from their investment in developing new apps and content.
10
     This is especially true for mobile game developers. By allowing users to play without
11
     up-front costs, developers permit more players to try a game “risk free” and only pay
12
     for what they want to access. Fortnite, for example, is free to download and play, but
13
     makes additional content available for in-app purchasing on an à la carte basis or via a
14
     subscription-based Battle Pass. App developers who sell digital content rely on in-app
15
     payment processing toolssolutions to process consumers’ purchases in a seamless and
16
     efficient manner.
17
                   149. 113. When selling digital content, Android app developers are
18
     unable to utilize the multitude of electronic payment processing solutions generally
19
     available on the market to process other types of transactions. Instead, through
20
     contractual restrictions and its monopoly in app distribution, Google coerces developers
21
     into using its own in-app payment processing solution by conditioning developers’ use
22
     of Google’s dominant Google Play Store on the use of Google’s payment processor,
23
     Google Play Billing, for digital content, thereby acquiring and maintaining monopoly
24
     power in the Android In-App Payment Processing Market. Google thus ties its Google
25
     Play Store to its own proprietary payment processing toolsolution, Google Play
26
     Billing, substantially foreclosing competition.
27
28


     First Amended Complaint for Injunctive Relief   61
            Case 3:20-cv-05671-JD Document 156-1 Filed 07/21/21 Page 66 of 90



 1          A.     The Android In-App Payment Processing Market
 2                   i.   Product Market Definition
 3                 150. 114. There is a relevant antitrust market for thepayment processing
 4   of paymentssolutions for the purchase of digital content, including virtual gaming
 5   products, that is consumed within Android apps (the “Android In-App Payment
 6   Processing Market”). The Android In-App Payment Processing Market is comprised
 7   ofincludes the payment processing solutions that Android developers could turn to and
 8   integrate into their Android apps to process the purchase of such in-app digital content.
 9                 151. 115. Absent Google’s unlawful conduct, app developers could
10   integrate a compatible payment processor into their apps to facilitate the purchase of
11   in-app digital content. Developers also would have the capability to develop their own
12   in-app payment processing functionality. And developers could offer users a choice
13   among multiple payment processors for each purchase, just like a website or
14   brick-and-mortar store can offer a customer the option of using Visa, MasterCard,
15   Amex, Google Pay, and more.
16                 152. 116. Google offers separate payment solutions for the purchase of
17   digital content than it doesand for other types of purchases, even within mobile apps.
18   Google Play Billing can be used for the purchase of digital content and virtual gaming
19   products, while Google offers a separate tool, Google Pay, to facilitate the purchase of
20   physical products and services within apps.
21                 153. 117. It is particularly important that app developers who sell in-app
22   digital content be able to offer in-app transactions that are seamless, engrossing, quick,
23   and fun. For example, a gamer who encounters a desirable “skin” within Fortnite, such
24   as a Marvel superhero, may purchase it nearly instantly for a small price without
25   leaving the app. Although Fortnite does not offer content that extends gameplay or
26   gives players competitive advantages, other game developers offer such products—for
27   example, “boosts” and “extra lives”—that extend and enhance gameplay. It is critical
28   that such purchases can be made during gameplay itself, rather than in another manner.


     First Amended Complaint for Injunctive Relief   62
            Case 3:20-cv-05671-JD Document 156-1 Filed 07/21/21 Page 67 of 90



 1   If a player were required to purchase game-extending extra lives outside of the app, the
 2   player may simply stop playing instead.
 3                 154. 118. As another example, if a user of a mobile dating app encounters
 4   a particularly desirable potential dating partner, he/she can do more than “swipe right”
 5   or “like” that person, but can also purchase a digital item that increases the likelihood
 6   that the potential partner will notice his/her profile. If the user could not make that
 7   purchase quickly and seamlessly, he/she would likely abandon the purchase and may
 8   even stop “swiping” in the app altogether.
 9                 155. 119. It is therefore essential that developers who offer digital
10   content be able to seamlessly integrate a payment processing solution into the app,
11   rather than requiring a consumer to go elsewhere, such as to a separate website, to
12   process a transaction. Indeed, if an app user were directed to process a purchase of
13   digital content outside of a mobile app, the user might abandon the purchase or stop
14   interacting with the mobile app altogether.
15                 156. 120. Mobile game developers particularly value the ability to allow
16   users to make purchases that extend or enhance gameplay without disrupting or
17   delaying that gameplay or a gamer’s engagement with the mobile app. For these
18   reasons, and in the alternative, there is a relevant antitrust sub-market for thepayment
19   processing of paymentssolutions for the purchase of virtual gaming products within
20   mobile Android games (the “Android Games Payment Processing Market”).
21                  ii. Geographic Market Definition
22                 157. 121. The geographic scope of the Android In-App Payment
23   Processing Market is worldwide, excluding China. Outside China, in-app payment
24   processing toolssolutions, such as Google Play Billing, are available on a worldwide
25   basis. By contrast, in-app payment processing toolssolutions available in China are not
26   available outside of China, including because Google prevents the use of non-Google
27   payment processing toolssolutions for all apps distributed through the Google Play
28   Store, which as noted above dominates distribution of apps outside of China.


     First Amended Complaint for Injunctive Relief   63
            Case 3:20-cv-05671-JD Document 156-1 Filed 07/21/21 Page 68 of 90



 1          B.     Google’s Monopoly Power in the Android In-App Payment Processing
                   Market
 2
                   158. 122. Google has monopoly power in the Android In-App Payment
 3
     Processing Market and, in the alternative, in the Android Games Payment Processing
 4
     Market.
 5
                   159. 123. For apps distributed through the Google Play Store, Google
 6
     requires that the apps use only its own in-app payment processor, Google Play Billing,
 7
     to process in-app purchases of digital content and for all purchases within Android
 8
     games. And because 90% or more of Android-compatible mobile app downloads
 9
     conducted through an app storesstore have been done through the Google Play Store,
10
     Google has a monopoly in these Markets. .
11
                   160. 124. For the vast majority of transactions, Google charges a 30%
12
     commission for Google Play Billing.12 This rate reflects Google’s market power, which
13
     allows it to charge supra-competitive prices for payment processing within the market.
14
     Indeed, the cost of alternative electronic payment processing toolssolutions, which
15
     Google does not permit to be used for the purchase of in-app digital content or within
16
     Android games, can be one tenth of the 30% cost of Google Play Billing.
17
18
                 Electronic Payment Processing                     Base U.S. Rate13
19
                 ToolSolution
20
                 PayPal                                            2.9%
21
                 Stripe                                            2.9%
22
                 Square                                            2.6%-3.5%
23
                 Braintree                                         2.9%
24
25
     12
        Seven months after this lawsuit was filed, Google instituted a new policy reducing the Play
26
        Store commission to 15% for a developer’s first $1 million in annual revenue. Sameer Samat,
27      Boosting Developer Success on Google Play, Android Developers Blog (Mar. 16, 2021),
        https://android-developers.googleblog.com/2021/03/boosting-dev-success.html.
28   13
        The base U.S. rates in these examples include an additional fixed fee per transaction of $0.30
        or less in addition to the listed percentage.

     First Amended Complaint for Injunctive Relief    64
            Case 3:20-cv-05671-JD Document 156-1 Filed 07/21/21 Page 69 of 90



 1          C.     Google’s Anti-Competitive Conduct Concerning the Android In-App
                   Payment Processing Market
 2
                   161. 125. Through provisions of the DDA that Google imposes on all
 3
     developers who seek to access Android users, Google unlawfully ties its Google Play
 4
     Store, through which it has a monopoly in the Android App Distribution Market, to its
 5
     own in-app payment processing toolsolution, Google Play Billing. Section 3.2 of the
 6
     DDA requires that Android app developers enter into a separate agreement with
 7
     Google’s payment processor, Defendant Google Payment, in order to receive payment
 8
     for apps and in-app digital content.
 9
                   162. 126. Further, Google’s Developer Program Policies, compliance
10
     with which Section 4.1 of the DDA makes obligatory, require in relevant part that:
11
                         Developers offering products within a game downloaded on Google
12
     Play or providing access to game content“Play-distributed apps must use [Google
13
     Play In app Billing] as the method of payment if they require or accept payment for
14
     access to features or services, including any app functionality, digital content or
15
     goods”.
16
                         Developers offering products within anotherany category of app
17
     downloaded on Google Play must use Google Play In app Billing as the method of
18
     payment, except for the following cases:
19
                   o      Payment is solelyprimarily for physical products or services,
20
                   o      Payment is for digital content that may be consumed outside of the
21
     app itself (e.g., songs that can be played on other music players).
22
                   163. 127. Google’s unlawful restraints in the DDA prevent app
23
     developers from integrating alternative, even multiple, payment processing solutions
24
     into their mobile apps, depriving app developers and consumers alike a choice of
25
     competing payment processors. For example, Epic offers its own in-app payment
26
     processing toolsolution that it could integrate, alongside Google’s and others, into Epic
27
     mobile gamesapps. Epic consumers could then choose to process their payment using
28


     First Amended Complaint for Injunctive Relief   65
            Case 3:20-cv-05671-JD Document 156-1 Filed 07/21/21 Page 70 of 90



 1   Google’s toolsolution, Epic’s toolsolution, or another toolsolution altogether. These
 2   restraints result in a substantial foreclosure of competition.
 3                 164. 128. In December of 2019, Epic submitted a build of Fortnite to
 4   Google Play that enabled users to make in-app purchases through Epic’s own payment
 5   processor. Upon review of the submission, Google Play rejected the application, citing
 6   its violation of Google’s Payments policy as well as an unrelated issue raised by
 7   Google. In January 2020, Epic again submitted a Fortnite build that resolved the
 8   unrelated issue but againstill enabled users to use Epic’s own payment processor.
 9   Google again rejected Epic’s submission.
10                 165. 129. Epic was prevented from offering Fortnite on the Google Play
11   Store, and therefore unable to reach many Android users, until it submitted a new
12   version of Fortnite that only offered Google Play Billing. Google has damaged Epic by
13   foreclosing it from the Android in-app payment processing market.
14                 166. 130. Google has no legitimate justifications for its tie. If it were
15   concerned, for example, about the security of its users’ payment information, then it
16   would not permit alternative payment processing for certain transactions made on
17   Android phones for physical products or digital content consumed outside an app. But
18   Google does allow alternative payment processing toolssolutions in that context, with
19   no diminution in security.
20          D.     Anti-Competitive Effects in the Android In-App Payment Processing
                   Market
21
                   167. 131. Google’s conduct harms competition in the Android In-appApp
22
     Payment Processing Market (and, in the alternative, in the Android Games Payment
23
     Processing Market) and injures app developers, consumers, and competing in-app
24
     payment processors. Google’s conduct substantially forecloses competition.
25
                   168. 132. Google’s conduct harms would-be competitor in-app payment
26
     processors, who would otherwise have the ability to innovate and offer consumers
27
     alternative payment processing toolssolutions that offer better functionality, lower
28
     prices, and better security. For example, in the absence of Google’s Developer Program

     First Amended Complaint for Injunctive Relief   66
            Case 3:20-cv-05671-JD Document 156-1 Filed 07/21/21 Page 71 of 90



 1   Policies, Epic could offer consumers a choice of in-app payment processor for each
 2   purchase made by the consumer, including a choice of Epic’s own payment processor at
 3   a lower cost and with better customer service.
 4                 169. 133. Google also harms app developers and consumers by inserting
 5   itself as a mandatory middleman in every in-app transaction. When Google acts as
 6   payment processor, Epic is unable to provide users comprehensive customer service
 7   relating to in-app payments without Google’s involvement. Google has little incentive
 8   to compete through improved customer service because Google faces no competition
 9   and consumers often blame Epic for payment-related problems. In addition, Google is
10   able to obtain information concerning Epic’s transactions with its own customers,
11   which itGoogle could use to give its ads and Search businesses an anti-competitive
12   edge, even when Epic and its own customers would prefer not to share their
13   information with Google. In these ways and in others, Google directly harms app
14   developers’ relationships with the users of their apps.
15                 170. 134. Finally, Google raises app developers’ costs and consumer
16   prices through its supra-competitive 30% tax on in-app purchases, a price it could not
17   maintain if it had not foreclosed competition for such transactions. The resulting
18   increase in prices for in-app content likely deters some consumers from making
19   purchases and deprives app developers of resources they could use to develop new apps
20   and content. The supra-competitive tax rate also reduces developers’ incentive to
21   invest in and create additional apps and related in-app content.
22                                COUNT 1: Sherman Act § 2
                           (Unlawful Monopoly Maintenance in the
23
                              Android App Distribution Market)
24                      (against all Defendants except Google Payment)
                   171. 135. Epic restates, re-alleges, and incorporates by reference each of
25
     the allegations set forth in the rest of this Complaint as if fully set forth herein.
26
                   172. 136. Google’s conduct violates Section 2 of the Sherman Act, which
27
     prohibits the “monopoliz[ation of] any part of the trade or commerce among the several
28
     States, or with foreign nations”. 15 U.S.C. § 2.

     First Amended Complaint for Injunctive Relief   67
            Case 3:20-cv-05671-JD Document 156-1 Filed 07/21/21 Page 72 of 90



 1                 173. 137. The Android App Distribution Market is a valid antitrust
 2   market.
 3                 174. 138. Google holds monopoly power in the Android App Distribution
 4   Market.
 5                 175. 139. Google has unlawfully maintained monopoly power in the
 6   Android App Distribution Market through the anti-competitive acts described herein,
 7   including conditioning the licensing of the Google Play Store, as well as other essential
 8   Google services and the Android trademark, on OEMs’ agreement to provide the
 9   Google Play Store with preferential treatment,. Google has done this by
10
11
12                                                        , by restricting OEMs from
13   offering frictionless downloading of apps outside of Google Play through
14   compatibility standards in the AFA and ACC, by imposing technical restrictions and
15   obstacles on both OEMs and developers, which prevent the distribution of Android
16   apps through means other than the Google Play Store, and by conditioning app
17   developers’ ability to effectively advertise their apps to Android users on being listed in
18   the Google Play Store.
19                 176. 140. Google’s conduct affects a substantial volume of interstate as
20   well as foreign commerce.
21                 177. 141. Google’s conduct has substantial anti-competitive effects,
22   including increased prices and costs, reduced innovation and quality of service, and
23   lowered output.
24                 178. 142. As a potential competing app distributor and as an app
25   developer, Epic has been harmed by Defendants’ anti-competitive conduct in a manner
26   that the antitrust laws were intended to prevent. Epic has suffered and continues to
27   suffer damages and irreparable injury, and such damages and injury will not abate until
28   an injunction ending Google’s anti-competitive conduct issues.


     First Amended Complaint for Injunctive Relief   68
             Case 3:20-cv-05671-JD Document 156-1 Filed 07/21/21 Page 73 of 90



 1                                COUNT 2: Sherman Act § 1
                          (Unreasonable restraints of trade concerning
 2
                           Android App Distribution Market: OEMs)
 3                      (against all Defendants except Google Payment)
                   179. 143. Epic restates, re-alleges and incorporates by reference each of
 4
     the allegations set forth in the rest of this Complaint as if fully set forth herein.
 5
                   180. 144. Defendants’ conduct violates Section 1 of the Sherman Act,
 6
     which prohibits “[e]very contract, combination in the form of trust or otherwise, or
 7
     conspiracy, in restraint of trade or commerce among the several States, or with foreign
 8
     nations”.
 9
     15 U.S.C. § 1.
10
                   181. 145. Google has entered into agreements with OEMs that
11
     unreasonably restrict competition in the Android App Distribution Market. These
12
     include MADAs with OEMs that condition their access to the Google Play Store and
13
     other “must have” Google services on the OEM offering the Google Play Store as the
14
     primary and often the only viable app store on Android mobile devices.
15
                   182.
16
17
18
19



     -
20
21
                   183. Through the AFA and ACC compatibility standards, Google
22
     restricts OEMs from offering frictionless downloading of apps outside of Google
23
     Play.
24
                   184. 146. These agreements serve no legitimate or pro-competitive
25
     purpose that could justify their anti-competitive effects, and thus unreasonably restrain
26
     and substantially foreclose competition in the Android App Distribution Market.
27
                   185. 147. Google’s conduct affects a substantial volume of interstate as
28
     well as foreign commerce.

     First Amended Complaint for Injunctive Relief   69
            Case 3:20-cv-05671-JD Document 156-1 Filed 07/21/21 Page 74 of 90



 1                 186. 148. Google’s conduct has substantial anti-competitive effects,
 2   including increased prices and costs, reduced innovation and quality of service, and
 3   lowered output.
 4                 187. 149. As a potential competing app distributor and as an app
 5   developer that consumes app distribution services, Epic has been harmed by
 6   Defendants’ anti-competitive conduct in a manner that the antitrust laws were intended
 7   to prevent. Epic has been foreclosed from the market and has suffered and continues
 8   to suffer damages and irreparable injury, and such damages and injury will not abate
 9   until an injunction ending Google’s anti-competitive conduct issues.
10                             COUNT 3: Sherman Act § 1
                      (Unreasonable restraints of trade concerning
11
        Android App Distribution Market: DDADeveloper Distribution Agreement)
12                   (against all Defendants except Google Payment)
                188. 150. Epic restates, re-alleges, and incorporates by reference each of
13
     the allegations set forth in the rest of this Complaint as if fully set forth herein.
14
                   189. 151. Defendants’ conduct violates Section 1 of the Sherman Act,
15
     which prohibits “[e]very contract, combination in the form of trust or otherwise, or
16
     conspiracy, in restraint of trade or commerce among the several States, or with foreign
17
     nations”.
18
     15 U.S.C. § 1.
19
                   190. 152. Google forces app developers to enter its standardized DDA,
20
     including Developer Program Policies integrated into that Agreement, as a condition of
21
     being distributed through Google’s app store, the Google Play Store. The relevant
22
23   provisions of these agreements unreasonably restrain and substantially foreclose
     competition in the Android App Distribution Market.
24
                   191. 153. Section 4.5 of the DDA provides that developers “may not use
25
     Google Play to distribute or make available any Product that has a purpose that
26
     facilitates the distribution of software applications and games for use on Android
27
     devices outside of Google Play”. Section 4.1 of the DDA requires that all developers
28
     “adhere” to Google’s Developer Program Policies. Under the guise of its so-called

     First Amended Complaint for Injunctive Relief   70
            Case 3:20-cv-05671-JD Document 156-1 Filed 07/21/21 Page 75 of 90



 1   “Malicious Behavior” Policy, Google prohibits developers from distributing apps that
 2   “download executable code [i.e., code that would execute an app] from a source other
 3   than Google Play”. The DDA further reserves to Google the right to remove and
 4   disable any Android app that it determines violates either the DDA or its Developer
 5   Program Policies and to terminate the DDA on these bases. (§§ 8.3, 10.3.) These
 6   provisions prevent app developers from offering competing app stores through the
 7   Google Play Store, even though there is no legitimate technological or other
 8   impediment to distributing a competing app store through the Google Play Store.
 9                 192. 154. These agreements serve no legitimate or pro-competitive
10   purpose that could justify their anti-competitive effects, and thus unreasonably restrain
11   and substantially foreclose competition in the Android App Distribution Market.
12                 193. 155. Google’s conduct affects a substantial volume of interstate as
13   well as foreign commerce.
14                 194. 156. Google’s conduct has substantial anti-competitive effects,
15   including increased prices and costs, reduced innovation and quality of service, and
16   lowered output.
17                 195. 157. As a potential competing app distributor and as an app
18   developer that consumes app distribution services, Epic has been harmed by
19   Defendants’ anti-competitive conduct in a manner that the antitrust laws were intended
20   to prevent. Epic has been substantially foreclosed from the market and has suffered
21   and continues to suffer damages and irreparable injury, and such damages and injury
22   will not abate until an injunction ending Google’s anti-competitive conduct issues.
23                              COUNT 4: Sherman Act § 2
                 (Unlawful Monopolization and Monopoly Maintenance in the
24
                        Android In-App Payment Processing Market)
25                                 (against all Defendants)
                  196. 158. Epic restates, re-alleges, and incorporates by reference each of
26
     the allegations set forth in the rest of this Complaint as if fully set forth herein.
27
28


     First Amended Complaint for Injunctive Relief   71
            Case 3:20-cv-05671-JD Document 156-1 Filed 07/21/21 Page 76 of 90



 1                 197. 159. Google’s conduct violates Section 2 of the Sherman Act, which
 2   prohibits the “monopoliz[ation of] any part of the trade or commerce among the several
 3   States, or with foreign nations”. 15 U.S.C. § 2.
 4                 198. 160. The Android In-App Payment Processing Market is a valid
 5   antitrust market. In the alternative, the Android Games Payment Processing Market is a
 6   valid antitrust market.
 7                 199. 161. Google holds monopoly power in the Android In-App Payment
 8   Processing Market and, in the alternative, in the Android Games Payment Processing
 9   Market.
10                 200. 162. Google has unlawfully acquired monopoly power in these
11   Markets, including through the anti-competitive acts described herein. And however
12   Google initially acquired its monopoly, it has unlawfully maintained its monopoly,
13   including through the anti-competitive acts described herein.
14                 201. 163. Google’s conduct affects a substantial volume of interstate as
15   well as foreign commerce.
16                 202. 164. Google’s conduct has substantial anti-competitive effects,
17   including increased prices and costs, reduced innovation and quality of service, and
18   lowered output.
19                 203. 165. As an app developer and as the developer of a competing
20   in-app payment processing toolsolution, Epic has been harmed by Defendants’
21   anti-competitive conduct in a manner that the antitrust laws were intended to prevent.
22   Epic has suffered and continues to suffer damages and irreparable injury, and such
23   damages and injury will not abate until an injunction ending Google’s anti-competitive
24   conduct issues.
25                           COUNT 5: Sherman Act § 1
                     (Unreasonable restraints of trade concerning
26
     Android In-App Payment Processing Market: Developer Distribution Agreement)
27                              (against all Defendants)
               204. 166. Epic restates, re-alleges, and incorporates by reference each of
28
     the allegations set forth in the rest of this Complaint as if fully set forth herein.

     First Amended Complaint for Injunctive Relief   72
            Case 3:20-cv-05671-JD Document 156-1 Filed 07/21/21 Page 77 of 90



 1                 205. 167. Defendants’ conduct violates Section 1 of the Sherman Act,
 2   which prohibits “[e]very contract, combination in the form of trust or otherwise, or
 3   conspiracy, in restraint of trade or commerce among the several States, or with foreign
 4   nations”.
 5   15 U.S.C. § 1.
 6                 206. 168. Google, except Google Payment, forces app developers to enter
 7   its standardized DDA, including Developer Program Policies integrated into that
 8   Agreement, as a condition of having their apps distributed through Google’s
 9   monopolized app store, Google Play Store. The relevant provisions of these
10   agreements unreasonably restrain and substantially foreclose competition in the
11   Android In-App Payment Processing Market.
12                 207. 169. Section 3.2 of the DDA requires that Android app developers
13   enter into a separate agreement with Google’s payment processor, Defendant Google
14   Payment, in order to receive payment for apps and content distributed through the
15   Google Play Store. This includes payments related to in-app purchases of digital
16   content. Further, Google’s Developer Program Policies, compliance with which
17   Section 4.1 of the DDA makes obligatory, require that apps distributed through the
18   Google Play Store “must use [Google Play In-app Billing, [offered by Google Payment]
19   as the method of payment” for such in-app purchases. While Google’s Policies exclude
20   certain types of transactions from this requirement, such as the purchase of
21   “solelyprimarily . . . physical products” goods and services or of “digital content that
22   may be consumed outside of the app itself”, Google expressly applies its
23   anti-competitive mandate to everyall “game downloaded on Google Play” and to all
24   purchased “gamePlay-distributed apps . . . if they require or accept payment for
25   access to features or services, including any app functionality, digital content or
26   goods”, such as purchases made withinwhich includes Fortnite.
27                 208. 170. The challenged provisions serve no sufficient legitimate or
28   pro-competitive purpose and unreasonably restrain and substantially foreclose


     First Amended Complaint for Injunctive Relief   73
            Case 3:20-cv-05671-JD Document 156-1 Filed 07/21/21 Page 78 of 90



 1   competition in the Android In-App Payment Processing Market and, in the alternative,
 2   the Android Games Payment Processing Market.
 3                 209. 171. Defendants’ conduct affects a substantial volume of interstate
 4   as well as foreign commerce.
 5                 210. 172. Defendants’ conduct has substantial anti-competitive effects,
 6   including increased prices and costs, reduced innovation and quality of service, and
 7   lowered output.
 8                 211. 173. As an app developer and as the developer of a competing
 9   in-app payment processing toolsolution, Epic has been harmed by Defendants’
10   anti-competitive conduct in a manner that the antitrust laws were intended to prevent.
11   Epic has been substantially foreclosed from the market and has suffered and
12   continues to suffer damages and irreparable injury, and such damages and injury will
13   not abate until an injunction ending Google’s anti-competitive conduct issues.
14                               COUNT 6: Sherman Act § 1
                        (Tying Google Play Store to Google Play Billing)
15
                                    (against all Defendants)
16                 212. 174. Epic restates, re-alleges and incorporates by reference each of
17   the allegations set forth in the rest of this Complaint as if fully set forth herein.
18                 213. 175. Defendants’ conduct violates Section 1 of the Sherman Act,
19   which prohibits “[e]very contract, combination in the form of trust or otherwise, or
20   conspiracy, in restraint of trade or commerce among the several States, or with foreign
21   nations.”
22   15 U.S.C. § 1.
23                 214. 176. Google has unlawfully tied the Google Play Store to its in-app
24   payment processor, Google Play Billing, to the Google Play Store through its DDAs
25   with app developers and its Developer Program Policies.
26                 215. 177. Google has sufficient economic power in the tying market, the
27   Android App Distribution Market. With Google Play Store installed on nearly all
28   Android OS devices and over 90% of downloads on Android OS devices being


     First Amended Complaint for Injunctive Relief   74
            Case 3:20-cv-05671-JD Document 156-1 Filed 07/21/21 Page 79 of 90



 1   performed by the Google Play Store, Google has overwhelming market power.
 2   Google’s market power is further evidenced by its ability to extract supra-competitive
 3   taxes on the sale of apps through the Google Play Store.
 4                 216. 178. The availability of the Google Play Store for app distribution is
 5   conditioned on the app developer accepting a second product, Google’s in-app payment
 6   processing servicessolution. Google’s foreclosure of alternative app distribution
 7   channels forces developers like Epic to use Google’s in-app payment processing
 8   servicessolution, which Google has expressly made a condition of reaching Android
 9   users through its dominant Google Play Store.
10                 217. 179. The tying product, Android app distribution, is distinct from
11   the tied product, Android in-app payment processing, because app developers such as
12   Epic have alternative in-app payment processing options and would prefer to choose
13   among them independently of how an Android app is distributed. Google’s unlawful
14   tying arrangement thus ties two separate products that are in separate markets.
15                 218. 180. Google’s conduct substantially forecloses competition in the
16   Android In-App Payment Processing Market, and, in the alternative, in the Android
17   Games Payment Processing Market, affecting a substantial volume of commerce in
18   these Markets.
19                 219. 181. Google has thus engaged in a per se illegal tying arrangement
20   and the Court does not need to engage in a detailed assessment of the anti-competitive
21   effects of Google’s conduct or its purported justifications.
22                 220. 182. In the alternative only, even if Google’s conduct does not
23   constitute a per se illegal tie, a detailed analysis of Google’s tying arrangement would
24   demonstrate that this arrangement violates the rule of reason and is illegal.
25                 221. 183. As an app developer which consumesuses in-app payment
26   processing servicessolutions and as the developer of a competing in-app payment
27   processing toolsolution, Epic has been harmed by Defendants’ anti-competitive
28   conduct in a manner that the antitrust laws were intended to prevent. Epic has suffered


     First Amended Complaint for Injunctive Relief   75
            Case 3:20-cv-05671-JD Document 156-1 Filed 07/21/21 Page 80 of 90



 1   and continues to suffer damages and irreparable injury, and such damages and injury
 2   will not abate until an injunction ending Google’s anti-competitive conduct issues.
 3                         COUNT 7: California Cartwright Act
       (Unreasonable restraints of trade in Android App Distribution Market: OEMs)
 4
                      (against all Defendants except Google Payment)
 5              222. 184. Epic restates, re-alleges and incorporates by reference each of
 6   the allegations set forth in the rest of this Complaint as if fully set forth herein.
 7                 223. 185. Google’s acts and practices detailed above violate the
 8   Cartwright Act, Cal. Bus. & Prof. Code § 16700 et seq., which prohibits, inter alia, the
 9   combination of resources by two or more persons to restrain trade or commerce or to
10   prevent market competition. See §§ 16720, 16726.
11                 224. 186. Under the Cartwright Act, a “combination” is formed when the
12   anti-competitive conduct of a single firm coerces other market participants to
13   involuntarily adhere to the anti-competitive scheme.
14                 225. 187. The Android App Distribution Market is a valid antitrust
15   market.
16                 226. 188. Google has executed agreements with OEMs that unreasonably
17   restrict competition in the Android App Distribution Market. Namely, Google has
18   entered into MADAs with OEMs that require OEMs to offer the Google Play Store as
19   the primary—and practically the only—app store on Android mobile devices. These
20   agreements further prevent OEMs from offering alternative app stores on Android
21   mobile devices in any prominent visual positioning.
22                 227.
23
24
25
26
27
28   -
     First Amended Complaint for Injunctive Relief   76
             Case 3:20-cv-05671-JD Document 156-1 Filed 07/21/21 Page 81 of 90



 1                 228. Through the AFA and ACC compatibility standards, Google
 2   restricts OEMs from offering frictionless downloading of apps outside of Google
 3   Play.
 4                 229. 189. Google’s conduct and practices have substantial
 5   anti-competitive effects, including increased prices and costs, reduced innovation,
 6   poorer quality of customer service and lowered output.
 7                 230. 190. Google’s conduct harms Epic which, as a direct result of
 8   Google’s anti-competitive conduct, has been unreasonably restricted in its ability to
 9   distribute its Android applications, including Fortnite, and to market a competing app
10   store to the Google Play Store.
11                 231. 191. It is appropriate to bring this action under the Cartwright Act
12   because many of the illegal agreements were made in California and purport to be
13   governed by California law, many affected consumers reside in California, Google has
14   its principal place of business in California and overt acts in furtherance of Google’s
15   anti-competitive scheme took place in California.
16                 232. 192. Epic has suffered and continues to suffer damages and
17   irreparable injury, and such damages and injury will not abate until an injunction
18   ending Google’s anti-competitive conduct issues.
19                        COUNT 8: California Cartwright Act
     (Unreasonable restraints of trade in Android App Distribution Market: Developer
20
                                  Distribution Agreement)
21                   (against all Defendants except Google Payment)
               233. 193. Epic restates, re-alleges and incorporates by reference each of
22
     the allegations set forth in the rest of this Complaint as if fully set forth herein.
23
                   234. 194. Google’s acts and practices detailed above violate the
24
     Cartwright Act, Cal. Bus. & Prof. Code § 16700 et seq., which prohibits, inter alia, the
25
     combination of resources by two or more persons to restrain trade or commerce or to
26
     prevent market competition. See §§ 16720, 16726.
27
28


     First Amended Complaint for Injunctive Relief   77
            Case 3:20-cv-05671-JD Document 156-1 Filed 07/21/21 Page 82 of 90



 1                 235. 195. Under the Cartwright Act, a “combination” is formed when the
 2   anti-competitive conduct of a single firm coerces other market participants to
 3   involuntarily adhere to the anti-competitive scheme.
 4                 236. 196. The Android App Distribution Market is a valid antitrust
 5   market.
 6                 237. 197. Google conditions distribution through the Google Play Store
 7   on entering into the standardized DDA described above, including the Developer
 8   Program Policies integrated therein. Through certain provisions in these agreements,
 9   Google forces app developers to submit to conditions that unreasonably restrain
10   competition in the Android App Distribution Market.
11                 238. 198. Section 4.5 of the DDA provides that developers “may not use
12   Google Play to distribute or make available any Product that has a purpose that
13   facilitates the distribution of software applications and games for use on Android
14   devices outside of Google Play.” Section 4.1 of the DDA requires that all developers
15   “adhere” to Google’s Developer Program Policies. Under the guise of its so-called
16   “Malicious Behavior” Policy, Google prohibits developers from distributing apps that
17   “download executable code [i.e., code that would execute an app] from a source other
18   than Google Play.” The DDA further reserves to Google the right to remove and
19   disable any Android app that it determines violates either the DDA or its Developer
20   Program Policies and to terminate the DDA on these bases. (§§ 8.3, 10.3.) These
21   provisions prevent app developers from offering competing app stores through the
22   Google Play Store, even though there is no legitimate technological or other
23   impediment to distributing a competing app store through the Google Play Store.
24                 239. 199. These provisions have no legitimate or pro-competitive purpose
25   or effect, and unreasonably restrain competition in the Android App Distribution
26   Market.
27
28


     First Amended Complaint for Injunctive Relief   78
            Case 3:20-cv-05671-JD Document 156-1 Filed 07/21/21 Page 83 of 90



 1                 240. 200. Google’s conduct and practices have substantial
 2   anti-competitive effects, including increased prices and costs, reduced innovation,
 3   poorer quality of customer service, and lowered output.
 4                 241. 201. Google’s conduct harms Epic which, as a direct result of
 5   Google’s anti-competitive conduct, has been unreasonably restricted in its ability to
 6   distribute its Android applications, including Fortnite, and to market a competing app
 7   store to the Google Play Store.
 8                 242. 202. It is appropriate to bring this action under the Cartwright Act
 9   because many of the illegal agreements were made in California and purport to be
10   governed by California law, many affected consumers reside in California, Google has
11   its principal place of business in California, and overt acts in furtherance of Google’s
12   anti-competitive scheme took place in California.
13                 243. 203. Epic has suffered and continues to suffer damages and
14   irreparable injury, and such damages and injury will not abate until an injunction
15   ending Google’s anti-competitive conduct issues.
16                        COUNT 9: California Cartwright Act
     (Unreasonable restraints of trade in Android In-App Payment Processing Market:
17
                           Developer Distribution Agreement)
18                                 (against all Defendants)
               244. 204. Epic restates, re-alleges and incorporates by reference each of
19
     the allegations set forth in the rest of this Complaint as if fully set forth herein.
20
                   245. 205. Google’s actsactps and practices detailed above violate the
21
     Cartwright Act, Cal. Bus. & Prof. Code § 16700 et seq., which prohibits, inter alia, the
22
     combination of resources by two or more persons to restrain trade or commerce or to
23
     prevent market competition. See §§ 16720, 16726.
24
                   246. 206. Under the Cartwright Act, a “combination” is formed when the
25
     anti-competitive conduct of a single firm coerces other market participants to
26
     involuntarily adhere to the anti-competitive scheme.
27
28


     First Amended Complaint for Injunctive Relief   79
            Case 3:20-cv-05671-JD Document 156-1 Filed 07/21/21 Page 84 of 90



 1                 247. 207. The Android App Distribution Market and Android In-App
 2   Payment Processing Market, and, in the alternative, the Android Games Payment
 3   Processing Market, are valid antitrust markets.
 4                 248. 208. Google has monopoly power in the Android In-App Payment
 5   Processing Market and, in the alternative, in the Android Games Payment Processing
 6   Market.
 7                 249. 209. Google conditions distribution through the Google Play Store
 8   on entering into the standardized DDA described above, including the Developer
 9   Program Policies integrated therein. Through certain provisions in these agreements,
10   Google forces app developers to submit to conditions that unreasonably restrain
11   competition in the Android In-App Payment Processing Market.
12                 250. 210. Section 3.2 of the DDA requires that Android app developers
13   enter into a separate agreement with Google’s payment processor, Defendant Google
14   Payment, in order to receive payment for apps and content distributed through the
15   Google Play Store. This includes payments related to in-app purchases. Further,
16   Google’s Developer Program Policies, compliance with which Section 4.1 of the DDA
17   makes obligatory, require that apps distributed through the Google Play Store “must use
18   Google Play In-app Billing [offered by Google Payment] as the method of payment” for
19   in-app purchases. While Google’s Policies exclude certain types of transactions from
20   this requirement, such as the purchase of “solelyprimarily . . . physical products”
21   goods and services or of “digital content that may be consumed outside of the app
22   itself”, Google expressly and discriminatorily applies its anti-competitive mandate to
23   everyall “game downloaded on Google Play” and to all purchased
24   “gamePlay-distributed apps . . . if they require or accept payment for access to
25   features or services, including any app functionality, digital content or goods”, such
26   as purchases made withinwhich includes Fortnite.
27                 251. 211. These provisions have no legitimate or pro-competitive purpose
28   or effect, and unreasonably restrain competition in the Android In-App Payment


     First Amended Complaint for Injunctive Relief   80
            Case 3:20-cv-05671-JD Document 156-1 Filed 07/21/21 Page 85 of 90



 1   Processing Market, and, in the alternative, in the Android Games Payment Processing
 2   Market.
 3                 252. 212. Google’s conduct and practices have substantial
 4   anti-competitive effects, including increased prices and costs, reduced innovation,
 5   poorer quality of customer service and lowered output.
 6                 253. 213. Google’s conduct harms Epic which, as a direct result of
 7   Google’s anti-competitive conduct, has been unreasonably restricted in its ability to
 8   distribute and use its own in-app payment processor.
 9                 254. 214. It is appropriate to bring this action under the Cartwright Act
10   because many of the illegal agreements were made in California and purport to be
11   governed by California law, many affected consumers reside in California, Google has
12   its principal place of business in California and overt acts in furtherance of Google’s
13   anti-competitive scheme took place in California.
14                 255. 215. Epic has suffered and continues to suffer damages and
15   irreparable injury, and such damages and injury will not abate until an injunction
16   ending Google’s anti-competitive conduct issues.
17                          COUNT 10: California Cartwright Act
                        (Tying Google Play Store to Google Play Billing)
18
                                    (against all Defendants)
19                 256. 216. Epic restates, re-alleges and incorporates by reference each of
20   the allegations set forth in the rest of this Complaint as if fully set forth herein.
21                 257. 217. Google’s acts and practices detailed above violate the
22   Cartwright Act, Cal. Bus. & Prof. Code § 16700 et seq., which prohibits, inter alia, the
23   combination of resources by two or more persons to restrain trade or commerce, or to
24   prevent market competition. See §§ 16720, 16726.
25                 258. 218. Under the Cartwright Act, a “combination” is formed when the
26   anti-competitive conduct of a single firm coerces other market participants to
27   involuntarily adhere to the anti-competitive scheme.
28


     First Amended Complaint for Injunctive Relief   81
            Case 3:20-cv-05671-JD Document 156-1 Filed 07/21/21 Page 86 of 90



 1                 259. 219. The Cartwright Act also makes it “unlawful for any person to
 2   lease or make a sale or contract for the sale of goods, merchandise, machinery, supplies,
 3   commodities for use within the State, or to fix a price charged therefor, or discount
 4   from, or rebate upon, such price, on the condition, agreement or understanding that the
 5   lessee or purchaser thereof shall not use or deal in the goods, merchandise, machinery,
 6   supplies, commodities, or services of a competitor or competitors of the lessor or seller,
 7   where the effect of such lease, sale, or contract for sale or such condition, agreement or
 8   understanding may be to substantially lessen competition or tend to create a monopoly
 9   in any line of trade or commerce in any section of the State.” § 16727.
10                 260. 220. As detailed above, Google has unlawfully tied its in-app
11   payment processor, Google Play Billing, to the Google Play Store through its DDAs
12   with app developers and its Developer Program Policies.
13                 261. 221. Google has sufficient economic power in the tying market, the
14   Android App Distribution Market, to affect competition in the tied market, the Android
15   In-App Payment Distribution Market. With Google Play Store installed on nearly all
16   Android OS devices and over 90% of downloads on Android OS devices being
17   performed by the Google Play Store, Google has overwhelming market power.
18   Google’s market power is further evidenced by its ability to extract supra-competitive
19   taxes on the sale of apps through the Google Play Store.
20                 262. 222. The availability of the Google Play Store for app distribution is
21   conditioned on the app developer accepting a second product, Google’s in-app payment
22   processing servicessolution. Google’s substantial foreclosure of alternative app
23   distribution channels forces developers like Epic to use Google’s in-app payment
24   processing servicessolution, which Google has expressly made a condition of reaching
25   Android users through its dominant Google Play Store.
26                 263. 223. The tying product, Android app distribution, is separate and
27   distinct from the tied product, Android in-app payment processing, because app
28   developers such as Epic have alternative in-app payment processing options and would


     First Amended Complaint for Injunctive Relief   82
            Case 3:20-cv-05671-JD Document 156-1 Filed 07/21/21 Page 87 of 90



 1   prefer to choose among them independently of how an Android app is distributed.
 2   Google’s unlawful tying arrangement thus ties two separate products that are in
 3   separate markets.
 4                 264. 224. Google’s conduct substantially forecloses competition in the
 5   Android In-App Payment Processing Market and, in the alternative, in the Android
 6   Games Payment Processing Market, affecting a substantial volume of commerce in
 7   these Markets.
 8                 265. 225. Google has thus engaged in a per se illegal tying arrangement
 9   and the Court does not need to engage in a detailed assessment of the anti-competitive
10   effects of Google’s conduct or its purported justifications.
11                 266. 226. Even if Google’s conduct does not form a per se illegal tie, an
12   assessment of the tying arrangement would demonstrate that it is unreasonable under
13   the Cartwright Act, and therefore, illegal.
14                 267. 227. Google’s acts and practices detailed above unreasonably
15   restrain competition in the Android In-App Payment Processing Market and, in the
16   alternative, in the Android Games Payment Processing Market.
17                 268. 228. Google’s conduct harms Epic which, as a direct result of
18   Google’s anti-competitive conduct, is paying a supra-competitive commission rate on
19   in-app purchases processed through Google’s payment processor and has forgone
20   commission revenue it would be able to generate if its own in-app payment processor
21   were not unreasonably restricted from the market.
22                 269. 229. As an app developer which consumesuses in-app payment
23   processing servicessolutions and as the developer of a competing in-app payment
24   processing tool, Epic has been harmed by Defendants’ anti-competitive conduct in a
25   manner that the antitrust laws were intended to prevent.
26                 270. 230. It is appropriate to bring this action under the Cartwright Act
27   because many of the illegal agreements were made in California and purport to be
28   governed by California law, many affected consumers reside in California, Google has


     First Amended Complaint for Injunctive Relief   83
            Case 3:20-cv-05671-JD Document 156-1 Filed 07/21/21 Page 88 of 90



 1   its principal place of business in California, and overt acts in furtherance of Google’s
 2   anti-competitive scheme took place in California.
 3                 271. 231. Epic has suffered and continues to suffer damages and
 4   irreparable injury, and such damages and injury will not abate until an injunction
 5   ending Google’s anti-competitive conduct issues.
 6                     COUNT 11: California Unfair Competition Law
                                    (against all Defendants)
 7
                   272. 232. Epic restates, re-alleges and incorporates by reference each of
 8
     the allegations set forth in the rest of this Complaint as if fully set forth herein.
 9
                   273. 233. Google’s conduct, as described above, violates California’s
10
     Unfair Competition Law, Cal. Bus. & Prof. Code §§ 17200, et seq., which prohibits any
11
     unlawful, unfair or fraudulent business act or practice.
12
                   274. 234. Epic has standing to bring this claim because it has suffered
13
     injury in fact and lost money as a result of Google’s unfair competition. Specifically, it
14
     develops and distributes apps for the Android mobile platform, and has developed and
15
     distributes a processor for in-app purchases, and Google’s conduct has unreasonably
16
     restricted Epic’s ability to fairly compete in the relevant markets with these products.
17
                   275. 235. Google’s conduct violates the Sherman Act and the Cartwright
18
     Act, and thus constitutes unlawful conduct under § 17200.
19
                   276. 236. Google’s conduct is also “unfair” within the meaning of the
20
     Unfair Competition Law.
21
                   277. 237. Google’s conduct harms Epic which, as a direct result of
22
     Google’s anti-competitive conduct, is unreasonably prevented from freely distributing
23
     mobile apps or its in-app payment processing tool, and forfeits a higher commission
24
     rate on the in-app purchases than it would pay absent Google’s conduct.
25
                   278. 238. Epic seeks injunctive relief under the Unfair Competition Law.
26
27
28


     First Amended Complaint for Injunctive Relief   84
            Case 3:20-cv-05671-JD Document 156-1 Filed 07/21/21 Page 89 of 90



 1                                     PRAYER FOR RELIEF
 2          WHEREFORE, Plaintiff respectfully requests that the Court enter judgment in
 3   favor of Epic and against Defendants:
 4          A.     Issuing an injunction prohibiting Google’s anti-competitive and unfair
 5                 conduct and mandating that Google take all necessary steps to cease such
 6                 conduct and to restore competition;
 7          B.     Awarding a declaration that the contractual restraints complained of herein
 8                 are unlawful and unenforceable;
 9          C.     Awarding any other equitable relief necessary to prevent and remedy
10                 Google’s anti-competitive conduct; and
11          D.     Granting such other and further relief as the Court deems just and proper.
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


     First Amended Complaint for Injunctive Relief   85
            Case 3:20-cv-05671-JD Document 156-1 Filed 07/21/21 Page 90 of 90



 1   Dated: AugustJuly 13, 202021,
     2021
 2
                                             Respectfully submitted,
 3
 4                                           By:     /s/ Paul J. Riehle
 5
                                             FAEGRE DRINKER BIDDLE &
 6                                           REATH LLP
 7                                           Paul J. Riehle (SBN 115199)
                                             paul.riehle@faegredrinker.com
 8
                                             Four Embarcadero Center
 9                                           San Francisco, California 94111
                                             Telephone: (415) 591-7500
10                                           Facsimile: (415) 591-7510
11                                           CRAVATH, SWAINE & MOORE LLP
12                                           Christine A. Varney (pro hac vice pending)
                                             cvarney@cravath.com
13                                           Katherine B. Forrest (pro hac vice pending)
                                             kforrest@cravath.com
14                                           Gary A. Bornstein (pro hac vice pending)
                                             gbornstein@cravath.com
15                                           Timothy G. Cameron (pro hac vice)
                                             tcameron@cravath.com
16                                           Yonatan Even (pro hac vice pending)
                                             yeven@cravath.com
17                                           Lauren A. Moskowitz (pro hac vice)
                                             lmoskowitz@cravath.com
18                                           Justin C. Clarke (pro hac vice)
                                             jcclarke@cravath.com
19                                           M. Brent Byars (pro hac vice pending)
                                             mbyars@cravath.com
20
                                             825 Eighth Avenue
21                                           New York, New York 10019
                                             Telephone: (212) 474-1000
22                                           Facsimile: (212) 474-3700
23
24
25
26
27
28


     First Amended Complaint for Injunctive Relief   86
